UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period :	November 1, 2014 — October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund® Annual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 25 Federal tax information 94 About the Trustees 95 Officers 97 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default, and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October 31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 500 Fund Interview with your fund’s portfolio manager Bob, what was the investment environment like during the 12 - month reporting period ended October31, 2015? It was a mixed investment climate overall, highlighted by extreme bouts of volatility in the equity markets during the final three months of the period amid global concerns about decelerating economic activity in China. In its entirety, the 12-month period could also be seen as one with two disparate halves. During the first six months of the period, solid upticks in some markets were briefly interrupted by downturns, which were then often followed by rebounds to new highs. By comparison, the final six months of the period, and August, September, and October in particular, were marked by significant volatility in the global equity markets. For the full 12-month period, global equities, as measured by the U.S. dollar-denominated MSCI World Index, returned 1.77%. Three issues seemed to be the key contributors to the volatility in the first half of the fiscal period: weak oil prices, the effects of a strengthening U.S. dollar on the earnings of some large multinational companies, and the ever-present fears of short-term interest-rate hikes by the Federal Reserve. These issues remained part of the background as concerns about Greece’s debt crisis and China’s economic slowdown contributed to greater volatility in the second half of the period. These multiple sources of risk, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/15. See pages 3, 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 18. Absolute Return 500 Fund 5 however, did not derail the U.S. expansion or gradual improvement in Europe. Amid these conditions, U.S. equity markets over the full 12-month period advanced modestly. Many international markets did not fare as well, although developed markets fared Allocations are shown as a percentage of the fund’s net assets as of 10/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. 6 Absolute Return 500 Fund much better than emerging markets over the past 12months. Economic growth in many emerging markets continued to decelerate, and stock performance declined in U.S.-dollar terms. Equity performance in the second half of the period was mostly negative across all world markets, although markets did enjoy a rebound in October. During the third quarter, volatility, as measured by the VIX Index, rose to its highest level since October2011 while the S&P 500 Index declined –6.4% and the MSCI World Index fell –8.5% in the quarter. The primary causes were, first, the selloff in China’s stock exchanges; second, the drop in commodity prices, including oil in particular; and third, the devaluation of the yuan. Emerging-market and growth stocks were hardest hit by this decline. In the fixed-income arena, geopolitical uncertainty, combined with falling energy prices, weaker economic growth abroad, and relatively high yields in the United States versus other global regions, fueled demand for longer-term U.S. bonds, helping to support bond prices. Higher-quality debt securities outperformed higher-yielding, noninvestment-grade debt during the period. While rate-sensitive assets as measured by the Barclays U.S. Aggregate Bond Index produced a gain of nearly 2% for This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/15. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 500 Fund 7 the 12-month period, they too experienced notable volatility. Would you please summarize the fund’s overall investment strategy? Putnam Absolute Return 500 Fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 5% on an annualized basis over a reasonable time period [generally at least three years or more] regardless of market conditions. We seek to do this by utilizing both directional and non-directional strategies. Directional strategies look to capitalize on opportunities in global markets based on our assessment of broad market trends. The trends may involve either positive or negative market movements. Non-directional strategies seek to add value regardless of global market trends. We shift the composition of the portfolio’s risk between directional and non-directional strategies based on our active views of the relative potential of these approaches. In addition, the portfolio’s total risk is adjusted based on our outlook and current market conditions. We use a variety of tools to implement our investment process as we seek to manage various global risks. How did directional strategies influence the fund’s performance during the 12 - month reporting period? Positioning within all directional market risks added value during the past 12 months. The fund’s U.S. low-volatility strategy, which emphasizes stocks that have been less volatile than the overall market, benefited from positive returns in domestic equities. The fund’s exposure to interest-rate risk also contributed, aided by a significant decline in rates during the period’s first half. For example, the yield on the benchmark 10-year U.S. Treasury fell from 2.36% at the start of the period to 1.64% at the beginning of February, its low for the period. Rates moved higher during the remainder of the period, but not This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 500 Fund enough to offset the solid contribution from our interest-rate strategy. In the third quarter we were buyers of credit. We felt spreads at these levels more than compensated for the underlying risk of loss/default. We looked to tactically add to positioning in August and September after difficult months for the asset class. We used credit default swaps to add exposure given better liquidity and less energy exposure than the cash index. Commodity positioning was the biggest directional contributor for the period, as commodity prices fell substantially. As a result, our short position in the asset class, which was designed to benefit from downward movement in certain commodities indexes, also worked in the fund’s favor. How did non - directional strategies perform during the period? A variety of non-directional strategies performed well and provided a further boost to the fund’s return. Equity selection alpha strategies, which are long/short or market neutral equity strategies that focus on individual securities, baskets of securities, or sectors, were the primary driver. The fund had success in these types of strategies both in U.S. markets and also internationally. Elsewhere, our global fixed-income alpha strategy, which looks for opportunities in securitized market sectors such as mortgage credit and prepayment-sensitive areas, was also productive. Regional equity long/short trades, currency positioning, and commodity alpha strategies, which targeted some of the rare opportunities for outperformance in the commodities complex, were also positive contributors over the reporting period. Which strategies didn’t work as well? There were a few strategies that did not work well within the categories mentioned above, though none underperformed enough to offset strength elsewhere. As an ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 500 Fund 9 example, a long/short U.S. equity strategy that incorporates fundamental research from Putnam’s equity analysts was one notable detractor. It partially offset the positive overall contribution from our stock-selection strategies. How did you use derivatives during the period? We used a variety of derivatives to reduce volatility and, in some cases, to enhance returns. Many of the derivative positions supported our non-directional strategies. We utilized futures and interest-rate swaps to efficiently gain exposure to certain markets, hedge market risk, and hedge the prepayment and interest-rate risks associated with the fund’s fixed-income holdings. We employed options to hedge against changes in the values of certain equities held by the fund. Lastly, we utilized total return swaps to help manage exposure to specific securities or baskets of securities. What is your outlook for the investment environment as we head toward 2016? We are more optimistic about the current state of U.S. economic growth. In addition, we do not think that the Chinese economy is in the process of imploding; rather we think it possible for China to see annualized economic growth in the 5% to 7% range. Also, we believe accommodative monetary policies in the eurozone and Japan could continue to be supportive in those regions. On the whole, we view the third quarter’s pullback in equity prices as a useful correction that presented attractive buying opportunities. While potential headwinds and volatility remain, our outlook continues to call for a tactical tilt toward equity and credit risk, in particular high-yield bonds. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch, Robert J. Schoen, and Jason R. Vaillancourt, CFA. 10 Absolute Return 500 Fund IN THE NEWS Global merger-and-acquisition (M&A) activity has rocketed to record levels. On November2, 2015, the $3.93 trillion record set in 2007 was broken, as year-to-date M&A tracked by Dealogic moved higher on the back of Visa’s plans to buy Visa Europe for $23 billion. The historically high level of activity has been driven by increasingly larger deals. Citing S&P Capital IQ, Business Insider pointed out in April that 7 of the 10 biggest M&A transactions in the wake of the 2008 financial crisis had all been announced within the previous 16months. We believe a key question for investors is whether high M&A levels are good or bad for markets. From one perspective, fewer industry players may appear likely to reduce healthy market competition and dynamism. On the other hand, bargaining and pricing power that come with larger economies of scale could benefit consumers in every sector —from health care and technology to energy and consumer staples. Absolute Return 500 Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 34.05% 26.34% 27.33% 27.33% 27.38% 27.38% 29.58% 25.05% 31.78% 36.51% 36.78% 36.43% Annual average 4.37 3.47 3.59 3.59 3.59 3.59 3.85 3.31 4.11 4.65 4.67 4.64 5 years 20.50 13.58 16.14 14.14 16.16 16.16 17.61 13.49 19.01 22.13 22.36 22.05 Annual average 3.80 2.58 3.04 2.68 3.04 3.04 3.30 2.56 3.54 4.08 4.12 4.07 3 years 9.93 3.61 7.54 4.54 7.49 7.49 8.31 4.52 9.14 10.87 11.08 10.80 Annual average 3.21 1.19 2.45 1.49 2.44 2.44 2.70 1.48 2.96 3.50 3.57 3.48 1 year 3.25 –2.69 2.49 –2.39 2.53 1.56 2.78 –0.82 3.07 3.54 3.59 3.54 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 12 Absolute Return 500 Fund Comparative index returns For periods ended 10/31/15 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index S&P 500 Index Life of fund 1.00% 33.55% 179.10% Annual average 0.15 4.31 16.15 5 years 0.52 16.07 95.37 Annual average 0.10 3.03 14.33 3 years 0.26 5.02 56.89 Annual average 0.09 1.65 16.20 1 year 0.08 1.96 5.20 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,733 and $12,738, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,505. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $13,178, $13,651, $13,678, and $13,643, respectively. Absolute Return 500 Fund 13 Fund price and distribution information For the 12-month period ended 10/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.109 $0.021 $0.025 $0.054 $0.086 $0.145 $0.150 $0.143 Capital gains Long-term gains 0.523 0.523 0.523 0.523 0.523 0.523 0.523 0.523 Short-term gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/14 $11.81 $12.53 $11.64 $11.62 $11.70 $12.12 $11.68 $11.89 $11.89 $11.86 10/31/15 11.55 12.25 11.38 11.36 11.44 11.85 11.42 11.63 11.63 11.60 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 31.73% 24.15% 25.20% 25.20% 25.25% 25.25% 27.32% 22.86% 29.47% 34.16% 34.31% 34.07% Annual average 4.16 3.25 3.38 3.38 3.38 3.38 3.63 3.09 3.89 4.44 4.45 4.43 5 years 19.40 12.54 14.95 12.95 14.96 14.96 16.41 12.34 17.80 21.02 21.15 20.94 Annual average 3.61 2.39 2.82 2.46 2.83 2.83 3.09 2.35 3.33 3.89 3.91 3.88 3 years 7.65 1.46 5.27 2.28 5.22 5.22 6.04 2.33 6.85 8.58 8.70 8.51 Annual average 2.49 0.48 1.73 0.75 1.71 1.71 1.97 0.77 2.23 2.78 2.82 2.76 1 year 1.55 –4.29 0.78 –4.02 0.73 –0.23 0.98 –2.55 1.27 1.85 1.81 1.84 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. 14Absolute Return 500 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 10/31/14* 1.11% 1.86% 1.86% 1.61% 1.36% 0.86%†† 0.80%†† 0.86% Total annual operating expenses for the fiscal year ended 10/31/14 1.13% 1.88% 1.88% 1.63% 1.38% 0.87% 0.80% 0.88% Annualized expense ratio for the six-month period ended 10/31/15†‡ 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% 0.79% 0.85% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/29/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.06% from annualizing the performance fee adjustment for the six months ended 10/31/15. † † Does not reflect restated expenses from the most recent prospectus, as supplemented November 1, 2015, which are 0.85% and 0.78% for class R5 and class R6, respectively. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2015, to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.55 $9.32 $9.32 $8.07 $6.81 $4.29 $3.99 $4.29 Ending value (after expenses) $1,003.50 $999.10 $999.10 $1,000.90 $1,002.60 $1,004.30 $1,005.20 $1,004.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 500 Fund 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2015, use the following calculation method. To find the value of your investment on May 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.60 $9.40 $9.40 $8.13 $6.87 $4.33 $4.02 $4.33 Ending value (after expenses) $1,019.66 $1,015.88 $1,015.88 $1,017.14 $1,018.40 $1,020.92 $1,021.22 $1,020.92 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 Absolute Return 500 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay Absolute Return 500 Fund 17 loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Absolute Return 500 Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Absolute Return 500 Fund 19 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the 20 Absolute Return 500 Fund fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. Absolute Return 500 Fund 21 These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. In addition, Putnam Management contractually agreed to waive fees and/ or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, any applicable performance-based upward or downward adjustments to the fund’s base management fee, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.90% of its average net assets through at least February 28, 2017. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional 22 Absolute Return 500 Fund clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return, its performance relative to its benchmark and its targeted return over the one-year, three-year and five-year periods Absolute Return 500 Fund 23 ended December 31, 2014. The fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Over the one-year, three-year and five-year periods, your fund’s class A shares’ gross return was positive and exceeded the return of its benchmark and trailed its targeted annual return, which is the return of its benchmark plus 500 basis points. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-­management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24 Absolute Return 500 Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 500 Fund 25 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 500 Fund (the “fund”) at October 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 14, 2015 26 Absolute Return 500 Fund The fund’s portfolio 10/31/15 ÿ COMMON STOCKS (29.3%)* Shares Value Basic materials (0.9%) Airgas, Inc. 6,200 $596,192 AP Thailand PCL NVDR (Thailand) 2,629,200 443,529 Bemis Co., Inc. 11,300 517,314 China Lesso Group Holdings, Ltd. (China) 1,224,000 991,219 Hyosung Corp. (South Korea) 13,629 1,388,403 Koza Altin Isletmeleri AS (Turkey) 78,240 439,734 Lee & Man Paper Manufacturing, Ltd. (China) 259,000 161,071 Mondi PLC (South Africa) 6,267 144,836 PTT Global Chemical PCL (Thailand) 965,200 1,512,895 Sherwin-Williams Co. (The) 3,200 853,856 Soulbrain Co., Ltd. (South Korea) 14,323 498,188 WestRock Co. 50,900 2,736,384 Capital goods (1.9%) Allison Transmission Holdings, Inc. 45,700 1,311,590 Avery Dennison Corp. 21,800 1,416,346 Boeing Co. (The) 18,600 2,754,102 Deere & Co. 42,700 3,330,600 General Dynamics Corp. 27,700 4,115,666 Orbital ATK, Inc. 8,900 762,018 S&T Motiv Co., Ltd. (South Korea) 9,288 590,277 Staples, Inc. 234,600 3,047,454 TransDigm Group, Inc. † 5,600 1,231,160 Waste Management, Inc. 49,500 2,661,120 Communication services (1.1%) AT&T, Inc. 53,200 1,782,732 China Mobile, Ltd. (China) 304,000 3,616,425 Chunghwa Telecom Co., Ltd. (Taiwan) 128,000 392,237 Globe Telecom, Inc. (Philippines) 22,280 1,080,576 Mobile Telesystems OJSC ADR (Russia) 53,446 375,725 Mobile TeleSystems PJSC (Russia) 91,654 299,028 SBA Communications Corp. Class A † 1,700 202,334 Verizon Communications, Inc. 98,096 4,598,740 Conglomerates (0.1%) Sistema JSFC GDR (Russia) 204,623 1,418,934 Consumer cyclicals (3.7%) ANTA Sports Products, Ltd. (China) 305,000 850,784 Automatic Data Processing, Inc. 50,700 4,410,393 Barloworld, Ltd. (South Africa) 178,811 1,009,472 Belle International Holdings, Ltd. (China) 986,000 956,710 Carter’s, Inc. 6,300 572,544 China Dongxiang Group Co., Ltd. (China) 1,528,000 387,164 CJ E&M Corp. (South Korea) † 10,022 733,301 Clorox Co. (The) 7,700 938,938 CVC Brasil Operadora e Agencia de Viagens SA (Brazil) 73,300 277,497 Absolute Return 500 Fund 27 COMMON STOCKS (29.3%)* cont. Shares Value Consumer cyclicals cont. Cyfrowy Polsat SA (Poland) † 77,855 $501,565 Discovery Communications, Inc. Class C † 25,800 710,016 Dollar General Corp. 35,000 2,371,950 FactSet Research Systems, Inc. 3,700 647,944 Gartner, Inc. † 7,800 707,226 Harley-Davidson, Inc. 3,900 192,855 Lear Corp. 2,200 275,132 Lewis Group, Ltd. (South Africa) 93,109 402,560 LF Corp. (South Korea) 13,567 376,291 Liberty Media Corp. † 3,200 125,280 Macy’s, Inc. 41,900 2,136,062 Morningstar, Inc. 1,800 147,798 Net 1 UEPS Technologies, Inc. (South Africa) † 40,977 697,838 NIKE, Inc. Class B 39,200 5,136,376 Omnicom Group, Inc. 45,152 3,382,788 PayPal Holdings, Inc. † 13,900 500,539 Pier 1 Imports, Inc. 115,460 856,713 Rollins, Inc. 12,100 324,522 Scripps Networks Interactive Class A 32,200 1,934,576 Target Corp. 52,300 4,036,514 Thomson Reuters Corp. (Canada) 21,400 877,828 Thor Industries, Inc. 9,400 508,352 Tongaat Hulett, Ltd. (South Africa) 40,822 349,081 Top Glove Corp. Bhd (Malaysia) 560,600 1,235,640 Truworths International, Ltd. (South Africa) 131,303 887,121 Vantiv, Inc. Class A † 14,800 742,220 Wal-Mart Stores, Inc. 22,400 1,282,176 Consumer staples (3.3%) Altria Group, Inc. 86,600 5,236,702 Amorepacific Group (South Korea) 10,361 1,451,140 Arca Continental SAB de CV (Mexico) 148,597 949,186 Bunge, Ltd. 14,300 1,043,328 Colgate-Palmolive Co. 45,600 3,025,560 ConAgra Foods, Inc. 34,500 1,398,975 Dunkin’ Brands Group, Inc. 40,200 1,664,682 Grape King Bio, Ltd. (Taiwan) 226,000 1,236,315 Gruma SAB de CV Class B (Mexico) 108,516 1,665,404 JBS SA (Brazil) 363,071 1,341,552 Kraft Heinz Co. (The) 51,800 4,038,846 Kroger Co. (The) 103,000 3,893,400 KT&G Corp. (South Korea) 19,245 1,923,271 LG Household & Health Care, Ltd. (South Korea) 2,239 1,852,647 McDonald’s Corp. 41,100 4,613,475 New Oriental Education & Technology Group, Inc. ADR (China) 26,005 715,398 Pinnacle Foods, Inc. 32,000 1,410,560 Sao Martinho SA (Brazil) 24,742 285,044 28 Absolute Return 500 Fund COMMON STOCKS (29.3%)* cont. Shares Value Energy (1.6%) Bangchak Petroleum PCL (The) (Thailand) 1,027,600 $1,040,096 Columbia Pipeline Group, Inc. 68,200 1,416,514 Exxon Mobil Corp. 94,102 7,785,999 Occidental Petroleum Corp. 61,000 4,546,940 Schlumberger, Ltd. 17,900 1,399,064 Tambang Batubara Bukit Asam Persero Tbk PT (Indonesia) 1,265,600 671,014 Thai Oil PCL (Thailand) 569,900 869,251 Tupras Turkiye Petrol Rafinerileri AS (Turkey) † 31,110 821,506 Financials (6.3%) Allied World Assurance Co. Holdings AG 22,300 810,828 American Capital Agency Corp. R 118,500 2,112,855 American Financial Group, Inc. 7,900 570,301 Annaly Capital Management, Inc. R 266,000 2,646,700 Apple Hospitality REIT, Inc. R 16,500 325,380 Aspen Insurance Holdings, Ltd. 9,800 476,378 Assurant, Inc. 18,300 1,491,999 Banco Bradesco SA ADR (Brazil) 291,380 1,585,107 Bank of Chongqing Co., Ltd. (China) 667,500 498,663 Bank of Communications Co., Ltd. (China) 410,000 301,786 Bank Tabungan Negara Persero Tbk PT (Indonesia) 4,665,400 401,566 Berkshire Hathaway, Inc. Class B † 33,938 4,616,247 BS Financial Group, Inc. (South Korea) 61,292 749,743 Capital One Financial Corp. 50,700 4,000,230 CBOE Holdings, Inc. 14,400 965,376 Chimera Investment Corp. R 45,500 640,640 China Cinda Asset Management Co., Ltd. (China) 3,618,000 1,403,421 China Construction Bank Corp. (China) 1,505,000 1,085,144 China Merchants Bank Co., Ltd. (China) 733,500 1,913,111 Chongqing Rural Commercial Bank Co., Ltd. (China) 2,250,000 1,408,733 CITIC, Ltd. (China) 519,000 965,366 Citizens Financial Group, Inc. 19,100 464,130 CTBC Financial Holding Co., Ltd. (Taiwan) 2,993,000 1,637,364 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) † 1,958,205 1,582,195 Dubai Islamic Bank PJSC (United Arab Emirates) 301,365 530,316 Endurance Specialty Holdings, Ltd. 6,600 416,658 Everest Re Group, Ltd. 4,136 736,084 First Niagara Financial Group, Inc. 61,600 637,560 Fubon Financial Holding Co., Ltd. (Taiwan) 269,000 433,161 HCP, Inc. R 41,600 1,547,520 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 35,461 1,055,178 Itau Unibanco Holding SA ADR (Preference) (Brazil) 257,925 1,766,786 JB Financial Group Co., Ltd. (South Korea) 87,978 457,120 Krungthai Card PCL (Thailand) 192,500 539,871 Liberty Holdings, Ltd. (South Africa) 130,967 1,279,525 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 276,774 383,045 MFA Financial, Inc. R 59,700 413,124 MMI Holdings, Ltd. (South Africa) 481,885 873,019 Absolute Return 500 Fund 29 COMMON STOCKS (29.3%)* cont. Shares Value Financials cont. Moscow Exchange MICEX-RTS OAO (Russia) † 1,319,054 $1,856,109 New York Community Bancorp, Inc. 85,900 1,419,068 People’s Insurance Co. Group of China, Ltd. (China) 3,143,000 1,675,879 PNC Financial Services Group, Inc. 36,900 3,330,594 Porto Seguro SA (Brazil) 28,271 237,000 ProAssurance Corp. 6,200 328,352 Rayonier, Inc. R 32,600 738,390 RenaissanceRe Holdings, Ltd. 4,462 489,169 RMB Holdings, Ltd. (South Africa) 80,218 390,648 Sberbank PAO ADR (Russia) 232,940 1,423,379 Shin Kong Financial Holding Co., Ltd. (Taiwan) 6,148,806 1,467,846 SLM Corp. † 104,000 734,240 Starwood Property Trust, Inc. R 50,400 1,012,536 Taishin Financial Holding Co., Ltd. (Taiwan) 3,680,000 1,436,050 TFS Financial Corp. 8,900 156,284 Turkiye Sinai Kalkinma Bankasi AS (Turkey) 602,214 318,035 Two Harbors Investment Corp. R 12,200 103,212 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 41,000 465,543 Validus Holdings, Ltd. 13,400 593,620 Wells Fargo & Co. 115,700 6,263,998 XL Group PLC 69,200 2,635,136 Health care (3.3%) AmerisourceBergen Corp. 36,700 3,541,917 Bio-Rad Laboratories, Inc. † 2,500 348,700 C.R. Bard, Inc. 11,727 2,185,326 Cardinal Health, Inc. 11,874 976,043 DaVita HealthCare Partners, Inc. † 24,700 1,914,497 Eli Lilly & Co. 54,199 4,421,012 Hologic, Inc. † 89,900 3,493,514 Johnson & Johnson 66,300 6,698,289 Mednax, Inc. † 9,100 641,277 Merck & Co., Inc. 89,400 4,886,604 Pfizer, Inc. 170,200 5,756,164 Richter Gedeon Nyrt (Hungary) 90,412 1,508,173 Valeant Pharmaceuticals International, Inc. † 6,278 588,688 Technology (5.2%) Accenture PLC Class A 14,900 1,597,280 Amdocs, Ltd. 17,400 1,036,518 Analog Devices, Inc. 12,300 739,476 Apple, Inc. 35,013 4,184,054 Black Knight Financial Services, Inc. Class A † 7,500 270,225 Cisco Systems, Inc. 186,300 5,374,755 Computer Sciences Corp. 16,400 1,092,076 DST Systems, Inc. 15,300 1,868,895 eBay, Inc. † 141,600 3,950,640 EMC Corp. 156,100 4,092,942 30 Absolute Return 500 Fund COMMON STOCKS (29.3%)* cont. Shares Value Technology cont. Fidelity National Information Services, Inc. 14,400 $1,050,048 Fiserv, Inc. † 18,300 1,766,133 Genpact, Ltd. † 16,800 416,304 Gentex Corp. 33,900 555,621 Hon Hai Precision Industry Co., Ltd. (Taiwan) 309,000 819,325 Innolux Corp. (Taiwan) 4,147,000 1,387,588 Intuit, Inc. 25,900 2,523,437 L-3 Communications Holdings, Inc. 22,900 2,894,560 Leidos Holdings, Inc. 9,700 509,929 Maxim Integrated Products, Inc. 98,500 4,036,530 Microsoft Corp. 14,319 753,752 Motorola Solutions, Inc. 2,100 146,937 NetApp, Inc. 35,700 1,213,800 NetEase, Inc. ADR (China) 12,051 1,741,731 Paychex, Inc. 60,800 3,136,064 Pegatron Corp. (Taiwan) 656,000 1,596,076 Samsung Electronics Co., Ltd. (South Korea) 2,057 2,464,075 Shanda Games, Ltd. ADR (China) † 40,226 277,157 Shin Zu Shing Co., Ltd. (Taiwan) 118,000 379,065 Silicon Works Co., Ltd. (South Korea) 7,203 213,669 SK Hynix, Inc. (South Korea) 60,988 1,629,253 Synopsys, Inc. † 16,700 834,666 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 63,421 1,392,725 Tencent Holdings, Ltd. (China) 62,200 1,167,318 WNS Holdings, Ltd. ADR (India) † 35,386 1,205,601 Transportation (0.8%) Bangkok Expressway PCL (Thailand) 379,900 384,520 China Southern Airlines Co., Ltd. (China) 504,000 426,189 Expeditors International of Washington, Inc. 5,700 283,803 OHL Mexico SAB de CV (Mexico) † 253,767 335,380 TAV Havalimanlari Holding AS (Turkey) 35,028 275,053 Turk Hava Yollari AO (Turkey) † 482,889 1,425,513 United Parcel Service, Inc. Class B 42,886 4,418,116 Yangzijiang Shipbuilding Holdings, Ltd. (China) 1,866,300 1,658,217 Utilities and power (1.1%) American Electric Power Co., Inc. 11,400 645,810 American Water Works Co., Inc. 11,100 636,696 Entergy Corp. 38,100 2,596,896 Hawaiian Electric Industries, Inc. 9,100 266,266 Huadian Power International Corp., Ltd. (China) 1,644,000 1,201,098 Huaneng Power International, Inc. (China) 1,372,000 1,485,908 Korea Electric Power Corp. (South Korea) 44,233 1,991,500 Southern Co. (The) 90,900 4,099,590 Total common stocks (cost $322,248,456) Absolute Return 500 Fund 31 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (25.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 4.687s, June 20, 2045 $168,916 $187,821 4.654s, June 20, 2045 727,330 808,157 4.554s, May 20, 2045 369,170 408,309 4.524s, June 20, 2065 383,303 422,680 4.516s, June 20, 2045 357,555 394,079 4.468s, May 20, 2065 730,680 802,445 4.413s, June 20, 2065 178,960 196,341 3 1/2s, TBA, November 1, 2045 4,000,000 4,192,188 U.S. Government Agency Mortgage Obligations (24.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 2,550,230 2,664,146 3s, March 1, 2043 797,773 806,779 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, January 1, 2038 917,765 1,034,138 5 1/2s, TBA, December 1, 2045 2,000,000 2,233,125 5 1/2s, TBA, November 1, 2045 2,000,000 2,234,375 4 1/2s, TBA, November 1, 2045 2,000,000 2,167,188 4s, with due dates from May 1, 2044 to June 1, 2044 4,407,269 4,722,952 3 1/2s, July 1, 2043 821,748 857,251 3 1/2s, TBA, December 1, 2045 5,000,000 5,192,774 3 1/2s, TBA, November 1, 2045 5,000,000 5,204,297 3s, TBA, December 1, 2045 118,000,000 119,023,284 3s, TBA, November 1, 2045 128,000,000 129,390,003 Total U.S. government and agency mortgage obligations (cost $283,354,940) MORTGAGE-BACKED SECURITIES (10.9%)* Principal amount Value Agency collateralized mortgage obligations (5.7%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.445s, 2034 $114,256 $152,353 IFB Ser. 3232, Class KS, IO, 6.104s, 2036 608,788 92,840 IFB Ser. 4104, Class S, IO, 5.904s, 2042 532,221 120,958 IFB Ser. 3116, Class AS, IO, 5.904s, 2034 330,145 12,791 IFB Ser. 4087, Class SA, IO, 5.854s, 2039 4,788,133 591,306 IFB Ser. 3852, Class NT, 5.804s, 2041 2,089,829 2,203,474 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,258,639 224,415 Ser. 4462, IO, 4s, 2045 1,592,997 323,633 Ser. 4355, Class DI, IO, 4s, 2044 4,920,715 577,692 Ser. 4193, Class PI, IO, 4s, 2043 2,486,584 394,128 Ser. 4121, Class MI, IO, 4s, 2042 1,536,739 354,372 Ser. 4116, Class MI, IO, 4s, 2042 3,062,971 579,312 Ser. 4213, Class GI, IO, 4s, 2041 936,156 140,704 Ser. 4013, Class AI, IO, 4s, 2039 2,758,866 319,245 Ser. 304, Class C53, IO, 4s, 2032 1,755,902 278,293 Ser. 311, IO, 3 1/2s, 2043 1,573,075 326,413 32Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (10.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 303, Class C18, IO, 3 1/2s, 2043 $2,169,823 $436,041 Ser. 303, Class C19, IO, 3 1/2s, 2043 1,963,344 382,909 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,157,807 422,483 Ser. 4141, Class IM, IO, 3 1/2s, 2042 1,286,665 221,875 Ser. 4121, Class AI, IO, 3 1/2s, 2042 3,932,049 750,388 Ser. 4136, Class IW, IO, 3 1/2s, 2042 2,572,434 365,744 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,048,275 316,663 Ser. 4097, Class PI, IO, 3 1/2s, 2040 3,469,615 436,269 Ser. 304, IO, 3 1/2s, 2027 1,265,325 136,946 Ser. 304, Class C37, IO, 3 1/2s, 2027 937,637 100,102 Ser. 4150, Class DI, IO, 3s, 2043 1,891,003 240,807 Ser. 4158, Class TI, IO, 3s, 2042 4,710,235 587,837 Ser. 4165, Class TI, IO, 3s, 2042 4,054,129 481,225 Ser. 4183, Class MI, IO, 3s, 2042 1,809,026 213,646 Ser. 4206, Class IP, IO, 3s, 2041 3,022,730 367,504 Ser. 4433, Class DI, IO, 3s, 2032 3,911,197 419,124 Ser. 4179, Class EI, IO, 3s, 2030 3,232,388 346,674 Ser. 304, Class C45, IO, 3s, 2027 1,688,967 175,691 Ser. 3939, Class EI, IO, 3s, 2026 3,319,394 276,672 FRB Ser. T-8, Class A9, IO, 0.469s, 2028 210,513 2,895 FRB Ser. T-59, Class 1AX, IO, 0.272s, 2043 503,306 6,036 Ser. T-48, Class A2, IO, 0.212s, 2033 754,801 7,223 Ser. 315, PO, zero%, 2043 2,890,070 2,263,098 Ser. 3206, Class EO, PO, zero%, 2036 35,487 31,691 Ser. 3175, Class MO, PO, zero%, 2036 30,947 28,356 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.515s, 2035 64,666 107,022 IFB Ser. 11-4, Class CS, 12.506s, 2040 767,475 937,191 IFB Ser. 13-103, Class SK, IO, 5.723s, 2043 965,228 249,089 IFB Ser. 13-101, Class SE, IO, 5.703s, 2043 1,290,318 317,999 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.197s, 2025 600,000 594,000 Ser. 397, Class 2, IO, 5s, 2039 29,516 5,357 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.747s, 2025 170,000 167,042 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 1,961,089 397,513 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.197s, 2025 592,000 563,008 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.197s, 2025 134,000 127,373 Ser. 421, Class C6, IO, 4s, 2045 3,405,113 655,675 Ser. 14-47, Class IP, IO, 4s, 2044 2,923,214 379,696 Ser. 418, Class C24, IO, 4s, 2043 1,665,110 341,192 Ser. 13-44, Class PI, IO, 4s, 2043 785,504 116,721 Ser. 12-124, Class UI, IO, 4s, 2042 3,451,353 662,660 Ser. 12-118, Class PI, IO, 4s, 2042 2,928,829 547,208 Ser. 13-11, Class IP, IO, 4s, 2042 2,667,996 457,190 Absolute Return 500 Fund33 MORTGAGE-BACKED SECURITIES (10.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 12-96, Class PI, IO, 4s, 2041 $1,571,908 $246,176 Ser. 12-22, Class CI, IO, 4s, 2041 2,772,819 422,261 Ser. 12-62, Class MI, IO, 4s, 2041 2,392,044 351,740 Ser. 409, Class C16, IO, 4s, 2040 499,384 90,151 Ser. 12-104, Class HI, IO, 4s, 2027 2,894,672 384,894 Ser. 418, Class C15, IO, 3 1/2s, 2043 3,677,064 727,441 Ser. 417, Class C24, IO, 3 1/2s, 2042 1,942,620 405,075 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 4,625,680 891,219 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 1,804,234 207,361 Ser. 14-10, IO, 3 1/2s, 2042 1,509,365 202,344 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 2,116,234 231,798 Ser. 14-76, IO, 3 1/2s, 2039 4,348,107 543,027 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 2,418,676 258,589 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 2,638,046 457,701 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,494,027 219,727 Ser. 12-151, Class PI, IO, 3s, 2043 1,869,135 237,754 Ser. 13-8, Class NI, IO, 3s, 2042 3,695,405 450,703 Ser. 6, Class BI, IO, 3s, 2042 3,235,868 312,261 Ser. 13-35, Class IP, IO, 3s, 2042 2,976,121 312,260 Ser. 13-23, Class PI, IO, 3s, 2041 5,375,967 453,517 Ser. 13-31, Class NI, IO, 3s, 2041 4,262,336 370,141 Ser. 13-7, Class EI, IO, 3s, 2040 2,241,626 330,169 Ser. 13-55, Class MI, IO, 3s, 2032 2,241,314 264,923 FRB Ser. 03-W10, Class 1, IO, 0.804s, 2043 167,785 3,100 Ser. 98-W2, Class X, IO, 0.694s, 2028 1,301,077 63,428 Ser. 98-W5, Class X, IO, 0.603s, 2028 386,195 18,827 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 3,600,877 713,658 IFB Ser. 13-129, Class SN, IO, 5.956s, 2043 674,016 104,331 IFB Ser. 13-99, Class VS, IO, 5.901s, 2043 813,626 142,604 IFB Ser. 11-70, Class SH, IO, 5.691s, 2041 1,520,748 241,343 Ser. 14-182, Class KI, IO, 5s, 2044 3,170,601 616,206 Ser. 14-133, Class IP, IO, 5s, 2044 3,150,697 615,205 Ser. 14-163, Class NI, IO, 5s, 2044 1,806,517 363,489 Ser. 14-25, Class QI, IO, 5s, 2044 2,938,807 627,700 Ser. 14-2, Class IC, IO, 5s, 2044 792,098 183,505 Ser. 13-3, Class IT, IO, 5s, 2043 1,229,285 237,203 Ser. 11-116, Class IB, IO, 5s, 2040 646,334 32,412 Ser. 10-35, Class UI, IO, 5s, 2040 1,157,969 221,339 Ser. 10-20, Class UI, IO, 5s, 2040 858,381 152,311 Ser. 10-9, Class UI, IO, 5s, 2040 3,670,919 707,151 Ser. 09-121, Class UI, IO, 5s, 2039 1,817,767 341,886 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 2,302,053 421,529 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 75,967 10,114 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,580,802 271,661 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 810,888 141,944 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 1,005,159 177,069 34 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (10.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-9, Class QI, IO, 4 1/2s, 2040 $734,985 $129,158 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 2,398,055 548,387 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,221,634 141,902 Ser. 15-99, Class LI, IO, 4s, 2045 2,809,923 385,267 Ser. 15-53, Class MI, IO, 4s, 2045 2,708,998 625,635 Ser. 15-40, IO, 4s, 2045 970,003 232,907 Ser. 15-40, Class KI, IO, 4s, 2044 2,451,774 483,612 Ser. 14-149, Class IP, IO, 4s, 2044 1,915,542 333,919 Ser. 13-24, Class PI, IO, 4s, 2042 1,284,332 202,038 Ser. 12-138, Class AI, IO, 4s, 2042 1,841,276 435,650 Ser. 12-47, Class CI, IO, 4s, 2042 2,012,508 337,530 Ser. 14-104, IO, 4s, 2042 3,010,420 532,242 Ser. 12-50, Class PI, IO, 4s, 2041 1,397,542 215,920 Ser. 12-41, Class IP, IO, 4s, 2041 2,808,505 474,511 Ser. 14-133, Class AI, IO, 4s, 2036 3,822,436 504,256 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 4,395,632 688,611 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 1,241,282 287,692 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 1,504,650 277,021 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 1,786,628 174,262 Ser. 13-76, IO, 3 1/2s, 2043 1,437,114 168,947 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 3,168,990 409,941 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 2,529,287 283,609 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,587,512 189,374 Ser. 12-145, IO, 3 1/2s, 2042 1,578,096 314,378 Ser. 13-14, IO, 3 1/2s, 2042 2,303,280 261,906 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 754,632 92,156 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 890,911 113,422 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,318,836 165,804 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,396,455 360,160 Ser. 15-36, Class GI, IO, 3 1/2s, 2041 1,847,837 257,219 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 1,184,697 98,933 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 4,307,005 256,698 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 3,226,482 481,616 Ser. 183, Class AI, IO, 3 1/2s, 2039 3,004,878 366,598 Ser. 15-118, Class EI, IO, 3 1/2s, 2039 4,190,185 541,941 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 3,792,107 522,704 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 1,633,355 217,073 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 4,387,430 561,591 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 7,355,155 847,829 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 4,667,469 714,636 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 1,967,375 297,644 Ser. 14-115, Class QI, IO, 3s, 2029 2,361,807 232,260 Ser. 15-H20, Class CI, IO, 2.252s, 2065 8,973,180 1,095,008 FRB Ser. 15-H16, Class XI, IO, 2.225s, 2065 4,542,204 567,776 Ser. 15-H25, Class BI, IO, 2.224s, 2065 8,415,000 1,012,325 Ser. 15-H24, Class HI, IO, 2.014s, 2065 10,409,000 907,665 Ser. 15-H15, Class JI, IO, 1.931s, 2065 5,877,255 732,894 Absolute Return 500 Fund 35 MORTGAGE-BACKED SECURITIES (10.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H09, Class AI, IO, 1.931s, 2065 $6,231,907 $697,350 Ser. 15-H19, Class NI, IO, 1.904s, 2065 7,144,283 889,463 Ser. 15-H25, Class EI, IO, 1.838s, 2065 6,292,000 673,244 Ser. 15-H18, IO, 1.822s, 2065 3,673,039 378,213 Ser. 15-H10, Class CI, IO, 1.801s, 2065 6,663,704 785,068 Ser. 15-H26, Class GI, IO, 1.792s, 2065 5,322,000 638,640 Ser. 15-H26, Class EI, IO, 1.715s, 2065 4,900,000 560,462 Ser. 15-H09, Class BI, IO, 1.696s, 2065 9,589,737 979,112 Ser. 15-H10, Class EI, IO, 1.636s, 2065 6,444,400 489,452 Ser. 15-H25, Class AI, IO, 1.608s, 2065 9,287,000 864,620 Ser. 15-H14, Class BI, IO, 1.593s, 2065 6,700,097 502,507 Ser. 15-H24, Class BI, IO, 0.719s, 2065 9,796,000 693,557 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 73,212 — FRB Ser. 98-2, IO, 1.043s, 2027 46,558 — FRB Ser. 99-2, IO, 0.827s, 2027 102,941 901 FRB Ser. 98-3, IO, zero%, 2027 53,518 — Commercial mortgage-backed securities (3.0%) Banc of America Commercial Mortgage Trust Ser. 06-6, Class A2, 5.309s, 2045 36,989 37,104 FRB Ser. 07-1, Class XW, IO, 0.33s, 2049 2,570,782 14,593 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.258s, 2051 1,000,000 993,090 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class C, 5.338s, 2042 292,000 274,299 FRB Ser. 05-5, Class D, 5.286s, 2045 366,000 365,928 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 207,481 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.171s, 2042 668,907 535 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.522s, 2039 596,000 597,490 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 374,483 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 214,703 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.522s, 2039 3,084,000 3,078,233 FRB Ser. 06-PW11, Class C, 5.522s, 2039 320,000 319,389 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.12s, 2044 250,000 241,233 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.792s, 2049 703,000 701,552 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class E, 4.457s, 2046 1,041,000 896,167 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.796s, 2049 300,000 279,750 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4 1/4s, 2044 266,000 238,875 FRB Ser. 14-UBS6, Class D, 3.966s, 2047 387,000 327,766 FRB Ser. 07-C9, Class AJFL, 0.885s, 2049 140,000 137,904 36 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (10.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 $203,000 $202,756 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 1.955s, 2038 189,030 18 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.284s, 2044 1,921,000 1,923,401 GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class A3, 5.481s, 2049 456,675 457,569 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.411s, 2046 291,000 268,910 FRB Ser. 13-GC10, Class E, 4.411s, 2046 850,000 740,588 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.316s, 2046 488,000 470,572 FRB Ser. 06-GG8, Class X, IO, 0.571s, 2039 33,594,483 45,017 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 675,000 603,923 FRB Ser. 13-C12, Class E, 4.086s, 2045 800,000 669,920 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 04-CB8, Class F, 5.036s, 2039 500,000 499,185 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 453,000 462,889 FRB Ser. 06-LDP7, Class B, 5.911s, 2045 556,000 278,000 Ser. 06-LDP6, Class AJ, 5.565s, 2043 24,000 23,976 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 850,000 865,292 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.176s, 2051 501,000 478,630 FRB Ser. 12-C6, Class F, 5.198s, 2045 334,000 307,915 FRB Ser. 13-C13, Class D, 4.056s, 2046 233,000 211,704 Ser. 13-C13, Class E, 3.986s, 2046 494,000 383,443 Ser. 13-C10, Class E, 3 1/2s, 2047 354,000 281,253 FRB Ser. 12-C6, Class G, 2.972s, 2045 366,000 269,193 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 511,160 520,902 Key Commercial Mortgage Securities Trust 144A FRB Ser. 07-SL1, Class A2, 5.629s, 2040 33,270 33,218 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 640,000 636,627 Ser. 07-C1, Class AJ, 5.484s, 2040 87,000 87,209 FRB Ser. 06-C6, Class C, 5.482s, 2039 1,016,000 965,200 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 2,056,401 14,816 Merrill Lynch Mortgage Trust FRB Ser. 05-CKI1, Class B, 5.46s, 2037 476,000 475,334 FRB Ser. 05-CIP1, Class C, 5.399s, 2038 351,000 322,109 Ser. 04-KEY2, Class D, 5.046s, 2039 250,000 248,193 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.046s, 2043 903,830 10 Absolute Return 500 Fund 37 MORTGAGE-BACKED SECURITIES (10.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 $224,000 $224,634 Ser. 06-4, Class AJ, 5.239s, 2049 238,000 238,309 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.414s, 2046 600,000 554,640 FRB Ser. 13-C11, Class F, 4.414s, 2046 696,000 608,607 Ser. 13-C13, Class F, 3.707s, 2046 1,285,000 984,920 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class D, 5.587s, 2044 238,000 215,447 Ser. 07-HQ11, Class C, 5.558s, 2044 861,000 860,768 FRB Ser. 06-HQ8, Class C, 5.495s, 2044 950,000 947,233 Ser. 06-HQ10, Class B, 5.448s, 2041 1,213,000 1,157,866 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 311,399 312,177 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.494s, 2046 83,000 77,880 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6s, 2045 365,000 364,518 FRB Ser. 06-C23, Class F, 5.6s, 2045 578,000 573,636 FRB Ser. 06-C29, IO, 0.378s, 2048 35,885,233 105,503 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.281s, 2044 1,487,000 1,483,729 FRB Ser. 07-C31, IO, 0.211s, 2047 59,412,066 148,530 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.299s, 2046 314,000 295,579 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.265s, 2044 321,000 339,265 Ser. 12-C6, Class E, 5s, 2045 412,000 380,824 Ser. 11-C4, Class F, 5s, 2044 504,000 513,072 Ser. 11-C3, Class E, 5s, 2044 367,000 347,692 FRB Ser. 12-C10, Class E, 4.456s, 2045 316,000 261,589 FRB Ser. 13-C12, Class D, 4.353s, 2048 172,000 162,313 FRB Ser. 13-C13, Class E, 4.137s, 2045 343,000 288,189 Ser. 13-C12, Class E, 3 1/2s, 2048 462,000 371,725 Ser. 13-C14, Class E, 3 1/4s, 2046 307,000 239,273 Residential mortgage-backed securities (non-agency) (2.2%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 239,247 229,677 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.268s, 2046 440,000 338,131 FRB Ser. 12-RR5, Class 4A8, 0.364s, 2035 2,000,000 1,839,357 BCAP, LLC Trust 144A FRB Ser. 15-RR2, Class 26A2, 2.652s, 2036 253,000 223,052 FRB Ser. 14-RR1, Class 2A2, 2.352s, 2036 350,000 295,078 FRB Ser. 15-RR6, Class 3A2, 1.138s, 2046 239,000 204,030 FRB Ser. 14-RR2, Class 4A3, 0.464s, 2036 525,000 386,190 38 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (10.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.122s, 2034 $236,838 $229,717 FRB Ser. 04-6, Class M2, 1.922s, 2034 845,111 743,698 Bear Stearns Asset Backed Securities I Trust FRB Ser. 06-HE2, Class M1, 0.597s, 2036 F 800,000 681,760 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A1, 1.572s, 2035 425,897 347,739 FRB Ser. 06-OA7, Class 1A2, 1.162s, 2046 1,815,171 1,443,061 FRB Ser. 05-27, Class 1A6, 1.017s, 2035 602,462 469,921 FRB Ser. 05-38, Class A3, 0.547s, 2035 2,028,620 1,753,742 FRB Ser. 05-59, Class 1A1, 0.524s, 2035 695,948 553,921 FRB Ser. 06-OC2, Class 2A3, 0.487s, 2036 213,786 191,339 FRB Ser. 06-OA2, Class A1, 0.404s, 2046 538,905 404,179 FRB Ser. 06-OC10, Class 2A2A, 0.377s, 2036 555,827 536,373 Countrywide Asset-Backed Certificates Trust FRB Ser. 05-2, Class M4, 1.262s, 2035 F 1,898,000 1,651,260 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 2.923s, 2036 750,000 398,746 FRB Ser. 13-2R, Class 4A2, 2.451s, 2036 501,231 398,478 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.697s, 2025 964,888 1,119,945 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.397s, 2027 260,000 294,737 Structured Agency Credit Risk Debt Notes Ser. 15-DNA2, Class B, 7.737s, 2027 554,000 535,718 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 5.894s, 2028 282,000 287,076 GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.727s, 2035 1,154,000 816,314 FRB Ser. 05-9, Class M1, 0.677s, 2035 725,000 590,875 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.557s, 2036 325,000 230,750 FRB Ser. 06-HE2, Class M1, 0.517s, 2046 500,000 407,500 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 309,748 310,981 Nomura Resecuritization Trust 144A FRB Ser. 10-6RA, Class 1A6, 2.65s, 2036 116,256 107,101 FRB Ser. 15-4R, Class 1A14, 0.404s, 2047 950,000 548,625 FRB Ser. 15-1R, Class 6A9, 0.399s, 2047 1,503,232 932,004 Structured Asset Mortgage Investments II Trust FRB Ser. 06-AR7, Class A11, 0.497s, 2036 911,235 403,123 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR13, Class A1B2, 1.177s, 2034 449,783 422,796 FRB Ser. 05-AR11, Class A1C3, 0.707s, 2045 F 2,064,594 1,805,634 FRB Ser. 05-AR13, Class A1C3, 0.687s, 2045 1,473,660 1,259,009 Absolute Return 500 Fund 39 MORTGAGE-BACKED SECURITIES (10.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR9, Class A1B, 0.577s, 2045 $1,010,665 $924,111 FRB Ser. 05-AR13, Class A1B3, 0.557s, 2045 183,104 164,336 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 3.146s, 2036 519,731 501,594 Total mortgage-backed securities (cost $123,691,473) SENIOR LOANS (6.5%)* c Principal amount Value Basic materials (0.3%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $457,569 $457,283 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 237,411 237,262 Builders FirstSource, Inc. bank term loan FRN 6s, 2022 1,535,000 1,524,447 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 415,858 410,399 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 698,847 698,847 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 298,653 298,653 Capital goods (0.2%) Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 700,700 656,030 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 396,250 390,306 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 573,165 573,882 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 435,695 429,976 TransDigm, Inc. bank term loan FRN Ser. D, 3 3/4s, 2021 790,000 778,714 Communication services (0.7%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 480,000 430,920 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 726,697 693,087 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 977,500 910,541 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 882,788 833,351 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,419,814 1,374,114 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 998,281 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 768,932 758,479 Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 665,231 656,188 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. F, 3 1/2s, 2023 (United Kingdom) 1,009,982 1,001,933 Consumer cyclicals (2.7%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 1,885,411 1,878,341 Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 990,019 965,681 American Casino & Entertainment Properties, LLC bank term loan FRN 5s, 2022 1,246,875 1,247,654 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 412,925 409,484 40 Absolute Return 500 Fund SENIOR LOANS (6.5%)* c cont. Principal amount Value Consumer cyclicals cont. Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 $849,835 $774,412 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 562,175 499,984 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 627,063 552,991 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 663,941 662,558 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 324,851 324,005 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 886,533 885,979 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,203,858 1,191,819 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 1,590,000 1,348,845 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 276,640 276,788 FCA US, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 788,000 784,651 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 583,406 584,136 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 250,031 250,344 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 987,500 986,471 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 992,462 986,756 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s, 2022 750,000 749,297 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 609,802 588,459 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 972,500 970,069 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 1,000,000 966,667 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,254,456 1,222,667 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 952,500 949,325 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 1,462,697 1,460,412 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 1,215,625 1,214,409 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,488,750 1,453,392 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,132,828 1,132,220 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 500,000 488,750 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 746,212 726,624 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 738,418 732,571 Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 1,006,387 1,003,871 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,127,352 1,118,270 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,335,794 1,295,163 Consumer staples (0.6%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 423,550 408,990 Del Monte Foods, Inc. bank term loan FRN 4.263s, 2021 943,200 920,799 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 885,000 886,106 Landry’s, Inc. bank term loan FRN Ser. B, 4s, 2018 1,239,433 1,239,046 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 987,500 980,916 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,000,938 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 977,500 976,889 Absolute Return 500 Fund 41 SENIOR LOANS (6.5%)* c cont. Principal amount Value Energy (0.2%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 $460,000 $212,367 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,060,000 385,310 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 886,342 249,653 Seventy Seven Energy, Inc. bank term loan FRN 3 3/4s, 2021 994,962 821,673 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 255,074 197,682 Financials (0.4%) HUB International, Ltd. bank term loan FRN Ser. B, 4s, 2020 985,000 960,170 iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 689,458 703,247 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,458,975 1,441,194 Vantiv, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 253,393 253,617 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,395,445 1,281,483 Health care (0.8%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 840,000 819,000 Envision Healthcare Corp. bank term loan FRN Ser. B, 4s, 2018 472,390 470,914 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.198s, 2021 1,640,025 1,634,729 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 960,686 961,886 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 1,314,674 1,314,017 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 912,182 899,069 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 587,563 578,602 Pharmaceutical Product Development, LLC bank term loan FRN 4 1/4s, 2022 1,596,000 1,573,389 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 462,718 428,940 Technology (0.5%) Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 (Cayman Islands) 1,227,679 1,226,827 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 977,137 812,655 First Data Corp. bank term loan FRN Ser. B, 3.7s, 2018 1,500,000 1,489,062 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 865,318 841,040 Informatica Corp. bank term loan FRN Ser. B, 4 1/2s, 2022 900,000 888,375 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 862,332 Transportation (—%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 413,963 406,644 Utilities and power (0.1%) Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 681,395 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 710,555 240,256 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 7,293 2,466 Total senior loans (cost $77,239,280) 42 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (5.5%)* Principal amount Value Basic materials (1.0%) ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) $405,000 $444,488 ArcelorMittal SA sr. unsec. unsub. bonds 5 1/8s, 2020 (France) 1,000,000 952,500 ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 339,848 Cemex SAB de CV 144A company guaranty sr. FRN 5.071s, 2018 (Mexico) 1,500,000 1,533,750 Corp Nacional del Cobre de Chile 144A sr. unsec. unsub. notes 3 7/8s, 2021 (Chile) 700,000 707,309 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 876,000 932,940 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,000,000 872,500 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,500,000 1,567,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,280,000 1,283,200 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,125,000 1,161,563 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 710,000 702,900 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 403,508 Capital goods (0.8%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,000,000 1,047,500 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,500,000 1,548,750 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 1,210,000 968,000 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 167,023 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $1,850,000 1,888,156 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,127,000 1,149,540 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 1,000,000 1,022,500 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 1,500,000 1,515,000 Communication services (0.9%) Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 1,215,000 1,167,299 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 840,000 904,050 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 1,600,000 1,556,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,498,125 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 621,250 Sprint Communications, Inc. sr. unsec. notes 6s, 2016 265,000 267,981 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 770,000 786,363 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 500,000 514,375 Absolute Return 500 Fund 43 CORPORATE BONDS AND NOTES (5.5%)* cont. Principal amount Value Communication services cont. Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 130,000 $157,422 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 185,000 219,710 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 477,000 776,051 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,110,000 1,108,613 Consumer cyclicals (0.4%) Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,500,000 1,560,000 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,050,000 1,044,750 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 700,000 638,750 Navistar International Corp. sr. notes 8 1/4s, 2021 1,000,000 780,000 Owens Corning company guaranty sr. unsec. notes 9s, 2019 36,000 42,345 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 575,000 523,250 Consumer staples (0.3%) BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 1,080,000 1,094,850 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 650,000 655,688 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 1,000,000 1,077,500 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 1,000,000 997,500 Energy (0.6%) Chesapeake Energy Corp. company guaranty sr. unsec. FRN 3.571s, 2019 1,500,000 967,500 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 580,000 494,450 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 1,775,000 1,770,563 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 390,000 312,983 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,352,000 1,764,000 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 666,666 406,666 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,550,000 1,449,250 Financials (0.7%) CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 943,875 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 530,000 589,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,094,396 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 300,000 303,000 44 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (5.5%)* cont. Principal amount Value Financials cont. Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) $200,000 $190,905 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 500,000 512,500 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 245,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,678,800 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 1,800,000 1,719,000 Health care (0.3%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 565,406 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 400,000 401,000 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 683,200 Service Corporation International sr. unsec. notes 7s, 2017 170,000 183,280 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 709,888 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 720,000 714,600 Technology (0.4%) CommScope, Inc. 144A company guaranty sr. notes 4 3/8s, 2020 1,000,000 1,020,000 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 1,310,000 1,241,225 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 1,645,000 1,743,700 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 850,000 843,625 Utilities and power (0.1%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 195,000 180,863 NRG Energy, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 1,000,000 920,000 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 175,000 212,865 Total corporate bonds and notes (cost $62,967,879) COMMODITY LINKED NOTES (5.4%)* ††† Principal amount Value Citigroup, Inc. sr. notes Ser. G, 1-month USD LIBOR less 0.18%, 2016 (Indexed to the CVICF3F0 Index multiplied by 3) $21,100,000 $21,122,683 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the DB Commodity Backwardation Alpha 22 USD Total Return Index multiplied by 3) (United Kingdom) 3,158,000 3,331,690 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 6,821,364 6,887,941 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the S&P GSCI Commodity Index multiplied by 3) (United Kingdom) 16,403,000 14,889,823 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 14,300,000 15,176,447 Total commodity Linked Notes (cost $61,782,364) Absolute Return 500 Fund45 INVESTMENT COMPANIES (5.0%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 120,900 $9,789,273 Consumer Staples Select Sector SPDR Fund 190,200 9,487,176 Health Care Select Sector SPDR Fund 135,500 9,666,570 Industrial Select Sector SPDR Fund 179,900 9,763,173 Utility Select Sector SPDR Fund 417,100 18,248,125 Total investment companies (cost $53,769,109) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.2%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $579,000 $574,658 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 3,070,000 3,231,175 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 2,773,529 2,847,028 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 1,040,000 1,037,400 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 350,000 366,275 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 258,300 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 900,000 897,750 Venezuela (Bolivarian Republic of) unsec. bonds 5 3/4s, 2016 (Venezuela) 4,800,000 4,380,000 Total foreign government and agency bonds and notes (cost $13,183,871) WARRANTS (1.0%)* † Expiration Strike date price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 117,157 $1,561,795 Ceat, Ltd. 144A (India) 8/15/16 0.00 18,252 302,096 Hindustan Zinc. Ltd. 144A (India) 10/27/17 0.00 513,279 1,234,399 Indian Oil Corp., Ltd. 144A (India) 8/25/17 0.00 243,686 1,490,756 Infosys, Ltd. 144A (India) 10/10/16 0.00 64,687 1,124,016 Kweichow Moutai Co., Ltd. 144A (China) 4/13/16 0.00 30,277 1,024,410 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 367,882 1,350,036 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 316,440 1,208,714 Shanghai Pudong Development Bank Co., Ltd. 144A (China) 10/6/17 0.00 314,700 815,953 Tata Chemicals, Ltd. 144A (India) 7/16/16 0.00 72,290 451,861 Wipro, Ltd. 144A (India) 10/6/17 0.00 14,073 123,372 YES Bank, Ltd. 144A (India) 8/15/16 0.00 82,864 962,044 Total warrants (cost $12,436,401) ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2017 $2,898,000 $2,898,000 FRB Ser. 15-2, Class A, 1.235s, 2017 1,913,000 1,913,000 Total asset-backed securities (cost $4,811,000) 46 Absolute Return 500 Fund PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $25,260,500 $126 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 9,189,700 3,125 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 174,000 10,200 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 174,000 5,640 Goldman Sachs International 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 7,700,000 48,818 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 21,292,600 31,939 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 1,743,950 23,160 1.36/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.36 17,081,300 17,935 1.285/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.285 17,081,300 8,882 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 9,189,700 2,389 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 7,700,000 770 JPMorgan Chase Bank N.A. (2.148)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.148 8,540,600 44,070 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 8,143,800 19,138 1.898/3 month USD-LIBOR-BBA/Nov-25 Nov-15/1.898 8,540,600 15,886 Total purchased swap options outstanding (cost $494,479) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.3%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $1,000,000 $5,482 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 1,000,000 4,851 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 1,000,000 4,207 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 1,000,000 3,584 SPDR S&P rust (Put) Oct-16/173.00 193,586 1,070,531 SPDR S&P rust (Put) Sep-16/168.00 189,960 813,029 SPDR S&P rust (Put) Aug-16/165.00 192,198 629,635 SPDR S&P rust (Put) Jul-16/165.00 192,198 541,564 SPDR S&P rust (Put) Jun-16/165.00 192,198 470,887 SPDR S&P rust (Put) May-16/163.00 191,616 367,903 Total purchased options outstanding (cost $7,975,012) SHORT-TERM INVESTMENTS (32.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% L Shares 110,035,724 $110,035,724 Putnam Short Term Investment Fund 0.15% L Shares 223,132,504 223,132,504 SSgA Prime Money Market Fund Class N 0.09% P Shares 1,170,000 1,170,000 U.S. Treasury Bills 0.07%, April 14, 2016 # ∆ § $13,982,000 13,970,451 U.S. Treasury Bills 0.07%, April 7, 2016 # ∆ 4,569,000 4,565,811 U.S. Treasury Bills 0.15%, February 18, 2016 # ∆ § 5,890,000 5,888,698 Absolute Return 500 Fund 47 SHORT-TERM INVESTMENTS (32.8%)* cont. Principal amount/shares Value U.S. Treasury Bills 0.15%, February 11, 2016 # ∆ § $6,766,000 $6,764,457 U.S. Treasury Bills 0.09%, January 14, 2016 # ∆ § 5,202,000 5,201,142 Total short-term investments (cost $370,735,224) TOTAL INVESTMENTS Total investments (cost $1,394,689,488) Key to holding’s currency abbreviations EUR Euro GBP British Pound Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2014 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,130,162,494. †† † The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. 48 Absolute Return 500 Fund c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $505,359,398 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $102,242,842) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/16/15 $70,591 $70,111 $(480) Canadian Dollar Sell 1/20/16 349,129 344,778 (4,351) Euro Sell 12/16/15 1,794,755 1,847,988 53,233 Japanese Yen Buy 11/18/15 1,230,312 1,231,649 (1,337) Japanese Yen Sell 11/18/15 1,230,312 1,197,536 (32,776) Mexican Peso Buy 1/20/16 873,574 846,859 26,715 New Taiwan Dollar Buy 11/18/15 38,222 72,414 (34,192) New Zealand Dollar Buy 1/20/16 155,748 147,269 8,479 Norwegian Krone Sell 12/16/15 996,535 1,006,617 10,082 Swedish Krona Sell 12/16/15 672,964 674,402 1,438 Barclays Bank PLC Australian Dollar Buy 1/20/16 799,008 801,868 (2,860) British Pound Buy 12/16/15 2,718,074 2,699,354 18,720 Euro Buy 12/16/15 320,106 340,449 (20,343) Japanese Yen Buy 11/18/15 2,176,112 2,163,534 12,578 Japanese Yen Sell 11/18/15 2,176,112 2,190,168 14,056 Mexican Peso Buy 1/20/16 1,040,728 1,007,773 32,955 New Zealand Dollar Buy 1/20/16 487,379 453,902 33,477 Absolute Return 500 Fund 49 FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $102,242,842) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Norwegian Krone Buy 12/16/15 $187,506 $204,665 $(17,159) Singapore Dollar Buy 11/18/15 1,031,626 1,027,222 4,404 Singapore Dollar Sell 11/18/15 1,031,626 1,044,405 12,779 Swedish Krona Buy 12/16/15 261,413 296,082 (34,669) Citibank, N.A. British Pound Buy 12/16/15 29,593 30,128 (535) Canadian Dollar Sell 1/20/16 1,289,110 1,274,126 (14,984) Euro Sell 12/16/15 2,563,165 2,638,398 75,233 Japanese Yen Buy 11/18/15 1,680,172 1,635,451 44,721 Japanese Yen Sell 11/18/15 1,680,172 1,681,981 1,809 Mexican Peso Buy 1/20/16 1,268,441 1,232,391 36,050 Norwegian Krone Buy 12/16/15 628,450 648,216 (19,766) Swedish Krona Sell 12/16/15 984,618 1,001,370 16,752 Credit Suisse International Australian Dollar Buy 1/20/16 5,328 5,261 67 British Pound Buy 12/16/15 1,050,855 1,043,579 7,276 Canadian Dollar Buy 1/20/16 546,437 540,756 5,681 Euro Sell 12/16/15 1,245,544 1,283,985 38,441 Indian Rupee Buy 11/18/15 1,089,669 1,089,083 586 Japanese Yen Buy 11/18/15 4,222,807 4,175,040 47,767 Japanese Yen Sell 11/18/15 4,222,807 4,230,882 8,075 New Zealand Dollar Buy 1/20/16 296,683 280,654 16,029 Norwegian Krone Sell 12/16/15 68,414 63,360 (5,054) Singapore Dollar Buy 11/18/15 1,031,269 1,027,327 3,942 Singapore Dollar Sell 11/18/15 1,031,269 1,044,632 13,363 Swedish Krona Buy 12/16/15 1,755,968 1,785,509 (29,541) Deutsche Bank AG British Pound Sell 12/16/15 528,048 524,382 (3,666) Czech Koruna Sell 12/16/15 1,075,040 1,100,229 25,189 Euro Buy 12/16/15 538,207 548,965 (10,758) Japanese Yen Buy 11/18/15 1,964,267 1,966,440 (2,173) Japanese Yen Sell 11/18/15 1,964,267 1,912,161 (52,106) Norwegian Krone Buy 12/16/15 84,397 87,031 (2,634) Polish Zloty Sell 12/16/15 1,127,647 1,139,280 11,633 Swedish Krona Sell 12/16/15 1,371,037 1,394,827 23,790 Goldman Sachs International British Pound Buy 12/16/15 1,003,383 996,552 6,831 Canadian Dollar Buy 1/20/16 312,053 316,220 (4,167) Euro Sell 12/16/15 539,857 558,560 18,703 Japanese Yen Buy 11/18/15 2,924,210 2,914,397 9,813 Japanese Yen Sell 11/18/15 2,924,210 2,879,730 (44,480) Norwegian Krone Sell 12/16/15 519,778 535,968 16,190 Swedish Krona Buy 12/16/15 520,224 525,226 (5,002) 50 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $102,242,842) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association British Pound Sell 12/16/15 $203,451 $202,042 $(1,409) Canadian Dollar Sell 1/20/16 2,064 2,040 (24) Euro Buy 12/16/15 688,301 708,523 (20,222) Japanese Yen Buy 11/18/15 1,088,706 1,089,909 (1,203) Japanese Yen Sell 11/18/15 1,088,706 1,059,912 (28,794) New Zealand Dollar Buy 1/20/16 249,952 236,343 13,609 Swedish Krona Sell 12/16/15 505,696 514,499 8,803 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/20/16 550,028 545,319 4,709 British Pound Buy 12/16/15 716,086 711,279 4,807 Canadian Dollar Sell 1/20/16 409,903 395,776 (14,127) Euro Sell 12/16/15 49,848 31,472 (18,376) Indian Rupee Buy 11/18/15 1,081,138 1,078,993 2,145 Japanese Yen Sell 11/18/15 384,840 436,869 52,029 Mexican Peso Buy 1/20/16 31,959 30,988 971 New Taiwan Dollar Sell 11/18/15 996,391 1,016,888 20,497 Norwegian Krone Sell 12/16/15 136,040 125,551 (10,489) Singapore Dollar Buy 11/18/15 1,054,955 1,051,208 3,747 Singapore Dollar Sell 11/18/15 1,054,955 1,070,119 15,164 South Korean Won Buy 11/18/15 1,099,586 1,064,616 34,970 South Korean Won Sell 11/18/15 1,099,586 1,061,190 (38,396) Swedish Krona Buy 12/16/15 304,132 287,438 16,694 Royal Bank of Scotland PLC (The) British Pound Buy 12/16/15 255,393 246,226 9,167 Canadian Dollar Buy 1/20/16 764,767 776,056 (11,289) Euro Sell 12/16/15 1,512,942 1,532,505 19,563 Japanese Yen Sell 11/18/15 925,816 942,816 17,000 New Zealand Dollar Buy 1/20/16 165,108 175,174 (10,066) Norwegian Krone Sell 12/16/15 115,152 118,406 3,254 Singapore Dollar Buy 11/18/15 790,485 783,150 7,335 Singapore Dollar Sell 11/18/15 790,485 802,346 11,861 South Korean Won Buy 11/18/15 1,100,536 1,056,567 43,969 South Korean Won Sell 11/18/15 1,100,536 1,064,839 (35,697) Swedish Krona Sell 12/16/15 1,282,400 1,280,556 (1,844) State Street Bank and Trust Co. British Pound Buy 12/16/15 95,560 94,897 663 Canadian Dollar Buy 1/20/16 515,706 517,499 (1,793) Euro Buy 12/16/15 706,568 754,248 (47,680) Hungarian Forint Buy 12/16/15 864,332 866,644 (2,312) Japanese Yen Buy 11/18/15 1,351,337 1,337,418 13,919 Japanese Yen Sell 11/18/15 1,351,337 1,352,516 1,179 Norwegian Krone Sell 12/16/15 1,245,269 1,284,187 38,918 Absolute Return 500 Fund 51 FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $102,242,842) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Singapore Dollar Buy 11/18/15 $1,578,045 $1,567,513 $10,532 Singapore Dollar Sell 11/18/15 1,578,045 1,596,455 18,410 Swedish Krona Sell 12/16/15 171,381 174,358 2,977 UBS AG Australian Dollar Buy 1/20/16 533,406 550,719 (17,313) Swedish Krona Buy 12/16/15 528,075 554,910 (26,835) WestPac Banking Corp. Australian Dollar Buy 1/20/16 270,788 267,438 3,350 Canadian Dollar Sell 1/20/16 1,062,677 1,049,877 (12,800) Euro Sell 12/16/15 660,021 679,414 19,393 Japanese Yen Sell 11/18/15 1,767,047 1,754,984 (12,063) New Zealand Dollar Buy 1/20/16 483,338 457,095 26,243 South Korean Won Buy 11/18/15 1,088,567 1,053,351 35,216 South Korean Won Sell 11/18/15 1,088,568 1,048,562 (40,006) Total FUTURES CONTRACTS OUTSTANDING at 10/31/15 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Long) 1 $297,442 Dec-15 $19,695 Euro STOXX 50 Index (Long) 329 12,311,542 Dec-15 850,647 Euro-CAC 40 Index (Short) 11 592,167 Nov-15 (35,109) FTSE 100 Index (Long) 13 1,266,578 Dec-15 51,971 S&P 500 Index E-Mini (Short) 1,369 141,944,765 Dec-15 (7,318,751) S&P Mid Cap 400 Index E-Mini (Long) 232 33,440,480 Dec-15 954,490 SPI 200 Index (Short) 15 1,400,172 Dec-15 (61,553) Tokyo Price Index (Long) 49 6,328,541 Dec-15 541,916 U.S. Treasury Bond 30 yr (Long) 27 4,223,813 Dec-15 12,989 U.S. Treasury Bond Ultra 30 yr (Short) 62 9,904,500 Dec-15 (43,797) U.S. Treasury Note 2 yr (Short) 18 3,935,813 Dec-15 518 U.S. Treasury Note 5 yr (Short) 261 31,260,867 Dec-15 (42,775) U.S. Treasury Note 10 yr (Long) 152 19,408,500 Dec-15 92,346 U.S. Treasury Note 10 yr (Short) 14 1,787,625 Dec-15 (8,403) Total 52 Absolute Return 500 Fund WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/15 (premiums $1,528,440) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $25,260,500 $25 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 6,315,125 316 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 9,189,700 643 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 9,189,700 1,195 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 174,000 16,709 Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 18,379,400 1,287 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 1,743,950 3,941 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 3,850,000 4,389 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 21,292,600 8,304 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 21,292,600 17,460 (1.435)/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.435 17,081,300 33,309 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 3,850,000 77,501 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 8,143,800 6,841 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 8,143,800 12,134 (2.023)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.023 4,270,300 20,839 2.023/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.023 4,270,300 47,144 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,792,000 743,437 Total WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $240,470) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$99.98 $1,000,000 $2,071 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.92 1,000,000 1,927 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.86 1,000,000 1,791 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.77 1,000,000 1,604 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.19 1,000,000 787 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.03 1,000,000 645 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.98 1,000,000 607 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.86 1,000,000 516 SPDR S&P rust (Call) Nov-15/215.00 171,647 46,345 SPDR S&P rust (Call) Nov-15/215.00 171,647 39,479 Absolute Return 500 Fund 53 WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $240,470) cont. Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-15/$210.00 $173,880 $175,619 SPDR S&P rust (Call) Nov-15/209.00 173,899 151,291 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/15 Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.00/3 month USD-LIBOR-BBA/ Nov-25 (Purchased) Nov-15/2.00 $8,540,600 $(34,162) $2,562 (2.238)/3 month USD-LIBOR-BBA/ Nov-25 (Purchased) Nov-15/2.238 8,540,600 (34,162) (10,078) 2.119/3 month USD-LIBOR-BBA/ Nov-25 (Written) Nov-15/2.119 4,270,300 34,162 7,358 (2.119)/3 month USD-LIBOR-BBA/ Nov-25 (Written) Nov-15/2.119 4,270,300 34,162 (5,334) Citibank, N.A. 1.475/3 month USD-LIBOR-BBA/ Nov-20 (Purchased) Nov-15/1.475 8,540,600 (22,633) 427 1.399/3 month USD-LIBOR-BBA/ Nov-20 (Purchased) Nov-15/1.399 8,540,600 (12,811) 256 (1.551)/3 month USD-LIBOR-BBA/ Nov-20 (Written) Nov-15/1.551 8,540,600 35,443 (2,135) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 729,475 (17,874) (139) 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 729,475 (18,535) (2,757) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 1,543,800 (10,208) (4,074) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 3,087,500 (21,690) (9,414) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 729,475 (19,410) (9,458) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 729,475 (20,425) (11,750) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 3,195,100 21,168 17,017 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 3,195,100 20,425 15,496 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 6,175,100 19,760 2,100 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 3,087,500 9,454 710 54Absolute Return 500 Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/15 cont. Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 $3,195,100 $18,395 $(4,984) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 3,195,100 18,212 (8,466) Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/15 (proceeds receivable $144,913,906) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 4 1/2s, November 1, 2045 $2,000,000 11/12/15 $2,162,812 Federal National Mortgage Association, 5 1/2s, November 1, 2045 2,000,000 11/12/15 2,234,375 Federal National Mortgage Association, 4s, November 1, 2045 4,000,000 11/12/15 4,258,438 Federal National Mortgage Association, 3 1/2s, November 1, 2045 5,000,000 11/12/15 5,204,297 Federal National Mortgage Association, 3s, December 1, 2045 1,000,000 12/10/15 1,008,672 Federal National Mortgage Association, 3s, November 1, 2045 128,000,000 11/12/15 129,390,003 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,765,000 $(9,191) 9/30/25 3 month USD- 2.1575% $10,368 LIBOR-BBA 1,765,000 24,168 9/30/25 2.3975% 3 month USD- (34,731) LIBOR-BBA 1,765,000 (15,545) 9/30/25 3 month USD- 2.2775% 23,684 LIBOR-BBA 7,700,000 (45,147) 10/9/25 3 month USD- 2.155% 33,404 LIBOR-BBA 3,850,000 44,994 10/9/25 2.3225% 3 month USD- (54,123) LIBOR-BBA 3,850,000 (25,534) 10/28/25 3 month USD- 2.055% (26,795) LIBOR-BBA 1,925,000 24,530 10/28/25 2.235% 3 month USD- (6,964) LIBOR-BBA 7,700,000 (55,542) 10/28/25 3 month USD- 2.0775% (42,003) LIBOR-BBA 3,850,000 53,464 10/28/25 2.2625% 3 month USD- (19,338) LIBOR-BBA Absolute Return 500 Fund 55 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,850,000 $(25,076) 10/29/25 3 month USD- 2.12% $(2,958) LIBOR-BBA 1,925,000 25,000 10/29/25 2.31% 3 month USD- (19,987) LIBOR-BBA 5,775,000 (36,459) 10/27/25 3 month USD- 2.07125% (29,284) LIBOR-BBA 2,887,500 36,344 10/27/25 2.25% 3 month USD- (15,094) LIBOR-BBA 154,250,000 E 777,630 12/16/17 1.25% 3 month USD- (240,114) LIBOR-BBA 14,614,000 E 88,546 12/16/25 2.35% 3 month USD- (258,069) LIBOR-BBA 2,887,500 23,928 9/29/25 2.235% 3 month USD- (28,863) LIBOR-BBA 962,500 19,217 9/29/45 2.703% 3 month USD- (18,957) LIBOR-BBA 50,372,000 E 55,254 12/16/20 1.70% 3 month USD- (312,110) LIBOR-BBA 13,181,000 E 14,933 12/16/45 3 month USD- 2.70% 459,949 LIBOR-BBA 12,128,000 (160) 9/29/25 2.162% 3 month USD- (139,690) LIBOR-BBA 5,823,000 (77) 9/30/25 2.07% 3 month USD- (17,285) LIBOR-BBA 7,000,000 (92) 10/5/25 3 month USD- 2.021% (14,095) LIBOR-BBA 1,738,500 (23) 10/28/25 2.013% 3 month USD- 7,316 LIBOR-BBA 577,500 (8) 10/28/25 2.044% 3 month USD- 771 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 1,447,981 $— 5/31/16 (3 month USD- A basket $11,350,244 LIBOR-BBA plus (MLTRFCF6) of 0.10%) common stocks units 34,350 — 5/31/16 3 month USD- Russell 1000 Total (10,237,052) LIBOR-BBA minus Return Index 7 bp units 2,675 — 5/31/16 3 month USD- Russell 1000 Total (797,209) LIBOR-BBA minus Return Index 0.07% 56 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $231,054 $— 1/12/40 5.00% (1 month Synthetic MBX Index $582 USD-LIBOR) 5.00% 30 year Fannie Mae pools 302,503 — 1/12/42 4.00% (1 month Synthetic TRS Index 632 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,165,004 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,028) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,067,922 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,689 USD-LIBOR) 5.00% 30 year Fannie Mae pools 992,581 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,810 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,379,250 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,341 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,987,879 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,202) USD-LIBOR 6.50% 30 year Fannie Mae pools 325,757 — 1/12/41 5.00% (1 month Synthetic MBX Index 922 USD-LIBOR) 5.00% 30 year Fannie Mae pools 407,151 — 1/12/40 4.00% (1 month Synthetic MBX Index 303 USD-LIBOR) 4.00% 30 year Fannie Mae pools 325,757 — 1/12/41 5.00% (1 month Synthetic MBX Index 922 USD-LIBOR) 5.00% 30 year Fannie Mae pools 247,997 — 1/12/39 6.00% (1 month Synthetic TRS Index 392 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,606,448 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,538) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,267,667 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,249 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,004,180 — 1/12/40 4.00% (1 month Synthetic MBX Index 748 USD-LIBOR) 4.00% 30 year Fannie Mae pools 117,452 — 1/12/40 4.00% (1 month Synthetic TRS Index 264 USD-LIBOR) 4.00% 30 year Fannie Mae pools 31,566 — 1/12/38 6.50% (1 month Synthetic TRS Index 78 USD-LIBOR) 6.50% 30 year Fannie Mae pools Absolute Return 500 Fund57 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $200,666 $— 1/12/41 5.00% (1 month Synthetic MBX Index $568 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,628,784 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,610 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,949,535 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,135) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,382,396 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,775 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,100,114 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,915) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,771,629 — 1/12/40 4.50% (1 month Synthetic MBX Index 3,223 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,420,971 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,815 USD-LIBOR) 4.50% 30 year Fannie Mae pools 237,557 — 1/12/40 5.00% (1 month Synthetic MBX Index 598 USD-LIBOR) 5.00% 30 year Fannie Mae pools 517,101 — 1/12/40 4.50% (1 month Synthetic MBX Index 601 USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,850,415 — 1/12/41 5.00% (1 month Synthetic MBX Index 22,221 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,917,079 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,426 USD-LIBOR) 5.00% 30 year Fannie Mae pools 202,444 — 1/12/40 5.00% (1 month Synthetic MBX Index 510 USD-LIBOR) 5.00% 30 year Fannie Mae pools 656,749 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,654 USD-LIBOR) 5.00% 30 year Fannie Mae pools 476,198 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,199 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,003,317 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,229) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,053,676 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (2,877) USD-LIBOR 6.00% 30 year Fannie Mae pools 58 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $437,921 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(1,286) USD-LIBOR 5.50% 30 year Fannie Mae pools 218,991 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (643) USD-LIBOR 5.50% 30 year Fannie Mae pools 218,991 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (643) USD-LIBOR 5.50% 30 year Fannie Mae pools 439,440 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,291) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,141,255 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,353) USD-LIBOR 5.50% 30 year Fannie Mae pools 439,440 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,291) USD-LIBOR 5.50% 30 year Fannie Mae pools 685,599 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,151 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 434,873 — 1/12/41 5.00% (1 month Synthetic TRS Index 730 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 523,009 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,289 USD-LIBOR) 6.50% 30 year Fannie Mae pools 877,360 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,577) USD-LIBOR 5.50% 30 year Fannie Mae pools 631,968 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (1,356) USD-LIBOR 5.00% 30 year Fannie Mae pools 14,183 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (25) USD-LIBOR 6.50% 30 year Fannie Mae pools 711,905 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,239) USD-LIBOR 6.50% 30 year Fannie Mae pools 343,674 — 1/12/41 5.00% (1 month Synthetic MBX Index 973 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,044,530 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,559) USD-LIBOR 6.50% 30 year Fannie Mae pools 362,455 (2,322) 1/12/43 (3.50%) 1 month Synthetic TRS Index (696) USD-LIBOR 3.50% 30 year Fannie Mae pools Absolute Return 500 Fund 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $792,892 $— 1/12/41 5.00% (1 month Synthetic MBX Index $2,244 USD-LIBOR) 5.00% 30 year Fannie Mae pools 387,651 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,097 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 327 — 12/17/15 (3 month USD- A basket 1,645,393 LIBOR-BBA plus (CGPUTQL2) of 0.42%) common stocks baskets 346,096 — 11/10/15 3 month USD- A basket (566,276) LIBOR-BBA minus (CGPUTS39) of 0.45% common stocks units 43,989 — 3/18/16 3 month USD- MSCI Emerging (358,451) LIBOR-BBA minus Markets TR Net USD 0.15% units 31,135 — 10/17/16 3 month USD- MSCI Emerging 230,894 LIBOR-BBA minus Markets TR Net USD 0.30% units 7,096 — 12/17/15 3 month USD- Russell 1000 Total (1,641,803) LIBOR-BBA plus Return Index 0.15% units 433 — 12/17/15 3 month USD- Russell 1000 Total (100,183) LIBOR-BBA plus Return Index 0.15% Credit Suisse International $651,514 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,844 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,067,388 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,792 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,103,664 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,369) USD-LIBOR 5.00% 30 year Fannie Mae pools 885,733 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (1,901) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,228,348 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,740 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 206,693 — 1/12/41 4.00% (1 month Synthetic TRS Index 464 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,839,354 — 1/12/44 3.50% (1 month Synthetic TRS Index 2,493 USD-LIBOR) 3.50% 30 year Fannie Mae pools 60 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $610,983 $— 1/12/44 3.50% (1 month Synthetic TRS Index $828 USD-LIBOR) 3.50% 30 year Fannie Mae pools 302,689 — 1/12/44 3.50% (1 month Synthetic TRS Index 410 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,289,992 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,958 USD-LIBOR) 3.50% 30 year Fannie Mae pools 40,793 — 1/12/43 3.50% (1 month Synthetic TRS Index 94 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,257,893 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,885 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,554,812 — 1/12/43 3.50% (1 month Synthetic TRS Index 3,566 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,094,775 19,342 1/12/45 4.00% (1 month Synthetic TRS Index 24,158 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,646,209 11,833 1/12/45 4.00% (1 month Synthetic TRS Index 14,394 USD-LIBOR) 4.00% 30 year Fannie Mae pools Deutsche Bank AG 738,798 — 1/12/34 (5.00%) 1 month Synthetic TRS Index (2,048) USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 313,665 — 8/8/16 3 month USD- A basket 1,940,105 LIBOR-BBA minus (DBCTPS9P) of 0.45% common stocks baskets 313,665 — 8/8/16 (3 month USD- A basket (1,228,281) LIBOR-BBA plus (DBCTPL9P) of 0.31%) common stocks Goldman Sachs International $801,772 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,976 USD-LIBOR) 6.50% 30 year Fannie Mae pools 618,587 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,524 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,990,728 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,143 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,089,132 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,684 USD-LIBOR) 6.50% 30 year Fannie Mae pools Absolute Return 500 Fund61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $860,650 $— 1/12/41 5.00% (1 month Synthetic MBX Index $2,436 USD-LIBOR) 5.00% 30 year Fannie Mae pools 750,297 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,567 USD-LIBOR) 4.00% 30 year Fannie Mae pools 750,297 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,567 USD-LIBOR) 4.00% 30 year Fannie Mae pools 907,327 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,580) USD-LIBOR 6.50% 30 year Fannie Mae pools 340,828 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (593) USD-LIBOR 6.50% 30 year Fannie Mae pools 738,798 — 1/12/34 5.00% (1 month Synthetic TRS Index 2,048 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,906 — 1/12/40 4.00% (1 month Synthetic TRS Index 4 USD-LIBOR) 4.00% 30 year Fannie Mae pools 772,054 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,219 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,242,884 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,164) USD-LIBOR 6.50% 30 year Fannie Mae pools 58,300 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (101) USD-LIBOR 6.50% 30 year Fannie Mae pools 155,447 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (271) USD-LIBOR 6.50% 30 year Fannie Mae pools 32,570 — 1/12/38 6.50% (1 month Synthetic TRS Index 80 USD-LIBOR) 6.50% 30 year Fannie Mae pools 878,710 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,166 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,800,447 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,760 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,163,203 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,429 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,442,484 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,278 USD-LIBOR) 6.00% 30 year Fannie Mae pools 62 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $799,286 $— 1/12/41 4.50% (1 month Synthetic TRS Index $2,005 USD-LIBOR) 4.50% 30 year Fannie Mae pools 52,989 — 1/12/41 4.00% (1 month Synthetic TRS Index 119 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,445,058 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,102) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,234,778 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,674 USD-LIBOR) 3.50% 30 year Fannie Mae pools 40,415,713 — 10/5/25 (1.7211%) USA Non Revised 191,732 Consumer Price Index-Urban (CPI-U) 34,763,287 — 10/6/25 (1.72%) USA Non Revised 170,097 Consumer Price Index-Urban (CPI-U) 1,634,009 — 1/12/45 4.00% (1 month Synthetic TRS Index 2,902 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,643,085 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (3,768) USD-LIBOR 3.50% 30 year Fannie Mae pools baskets 1,200,680 — 12/15/20 (1 month USD- A basket 331,760 LIBOR-BBA plus (GSCBPUR1) of 0.44%) common stocks units 638,395 — 12/15/20 (0.45%) Goldman Sachs (277,970) Volatility Carry US Scaled 3x Excess Return Strategy JPMorgan Chase Bank N.A. $688,158 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,545 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,478,561 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,564 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,504,753 — 1/12/41 4.00% (1 month Synthetic TRS Index 3,378 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,445,383 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,102) USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 1,158,381 — 10/28/16 3 month USD- A basket 823,725 LIBOR-BBA minus (JPCMPTSH) of 0.44% common stocks Absolute Return 500 Fund 63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) UBS AG units 202,766 $— 8/19/15 1 month USD- MSCI Emerging $1,674,805 LIBOR-BBA minus Markets TR Net USD 0.25% Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $4,580 $67,000 5/11/63 300 bp $3,714 BBB–/P Index CMBX NA BBB–/P 8,798 146,000 5/11/63 300 bp 6,913 BBB–/P Index CMBX NA BBB–/P 18,088 293,000 5/11/63 300 bp 14,304 BBB–/P Index CMBX NA BBB–/P 17,271 303,000 5/11/63 300 bp 13,357 BBB–/P Index Barclays Bank PLC CMBX NA BBB–/P 26,163 236,000 5/11/63 300 bp 23,115 BBB–/P Index CMBX NA BBB–/P 7,830 1,393,000 1/17/47 300 bp (40,252) BBB–/P Index Credit Suisse International CMBX NA BB Index — (57,682) 3,268,000 5/11/63 (500 bp) (5,303) CMBX NA BBB–/P 35,929 2,482,000 5/11/63 300 bp 3,869 BBB–/P Index CMBX NA BBB–/P 76,727 5,842,000 5/11/63 300 bp 1,268 BBB–/P Index CMBX NA BBB–/P 130,669 11,928,000 5/11/63 300 bp (23,401) BBB–/P Index CMBX NA BBB–/P 13,241 329,000 1/17/47 300 bp 1,885 BBB–/P Index CMBX NA BBB–/P 26,848 462,000 1/17/47 300 bp 10,901 BBB–/P Index CMBX NA BBB–/P 28,826 491,000 1/17/47 300 bp 11,878 BBB–/P Index CMBX NA BBB–/P 290,287 8,463,000 1/17/47 300 bp (1,828) BBB–/P Index CMBX NA BBB–/P 1,069,890 30,060,000 1/17/47 300 bp 32,319 BBB–/P Index Goldman Sachs International CMBX NA BBB–/P (408) 59,000 5/11/63 300 bp (1,170) BBB–/P Index CMBX NA BBB–/P 1,064 408,000 5/11/63 300 bp (4,206) BBB–/P Index 64 Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB–/P $(2,273) $498,000 5/11/63 300 bp $(8,706) BBB–/P Index CMBX NA BBB–/P 1,445 338,000 1/17/47 300 bp (10,222) BBB–/P Index CMBX NA BBB–/P 1,205 338,000 1/17/47 300 bp (10,462) BBB–/P Index CMBX NA BBB–/P 1,205 338,000 1/17/47 300 bp (10,462) BBB–/P Index CMBX NA BBB–/P 1,570 440,000 1/17/47 300 bp (13,617) BBB–/P Index CMBX NA BBB–/P 1,577 442,000 1/17/47 300 bp (13,679) BBB–/P Index CMBX NA BBB–/P 4,720 474,000 1/17/47 300 bp (11,640) BBB–/P Index CMBX NA BBB–/P 31,577 1,171,000 1/17/47 300 bp (8,842) BBB–/P Index CMBX NA BBB–/P 6,904 1,760,000 1/17/47 300 bp (53,845) BBB–/P Index CMBX NA BBB–/P 1,985 1,838,000 1/17/47 300 bp (61,456) BBB–/P Index CMBX NA BBB–/P 15,376 1,975,000 1/17/47 300 bp (52,795) BBB–/P Index CMBX NA BBB–/P 24,994 2,949,000 1/17/47 300 bp (76,796) BBB–/P Index CMBX NA BB Index — (10,683) 1,249,000 5/11/63 (500 bp) 9,335 CMBX NA BB Index — (2,004) 189,000 5/11/63 (500 bp) 1,025 CMBX NA BB Index — (1,239) 129,000 5/11/63 (500 bp) 829 CMBX NA BB Index — 2,216 98,000 5/11/63 (500 bp) 3,787 CMBX NA BB Index — 687 67,000 5/11/63 (500 bp) 1,761 CMBX NA BB Index — 1,060 63,000 5/11/63 (500 bp) 2,070 CMBX NA BB Index — 70 58,000 5/11/63 (500 bp) 1,000 CMBX NA BB Index — (325) 163,000 1/17/47 (500 bp) 5,694 CMBX NA — (4,439) 489,000 5/11/63 (300 bp) 1,878 BBB–/P Index CMBX NA BBB–/P (48) 18,000 5/11/63 300 bp (281) BBB–/P Index CMBX NA BBB–/P (1,113) 102,000 5/11/63 300 bp (2,430) BBB–/P Index CMBX NA BBB–/P (1,614) 201,000 5/11/63 300 bp (4,211) BBB–/P Index CMBX NA BBB–/P (1,881) 201,000 5/11/63 300 bp (4,477) BBB–/P Index CMBX NA BBB–/P (2,016) 201,000 5/11/63 300 bp (4,612) BBB–/P Index CMBX NA BBB–/P (2,016) 201,000 5/11/63 300 bp (4,612) BBB–/P Index Absolute Return 500 Fund 65 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB–/P $(811) $202,000 5/11/63 300 bp $(3,420) BBB–/P Index CMBX NA BBB–/P 1,211 203,000 5/11/63 300 bp (1,411) BBB–/P Index CMBX NA BBB–/P 2,467 216,000 5/11/63 300 bp (323) BBB–/P Index CMBX NA BBB–/P (3,649) 219,000 5/11/63 300 bp (6,478) BBB–/P Index CMBX NA BBB–/P 6,998 332,000 1/17/47 300 bp (4,461) BBB–/P Index CMBX NA BBB–/P 14,817 489,000 1/17/47 300 bp (2,062) BBB–/P Index CMBX NA BBB–/P 17,722 2,301,000 1/17/47 300 bp (61,701) BBB–/P Index CMBX NA BBB–/P 34,808 4,521,000 1/17/47 300 bp (121,242) BBB–/P Index JPMorgan Securities LLC CMBX NA — (15,643) 652,000 5/11/63 (300 bp) (7,222) BBB–/P Index CMBX NA — (8,400) 326,000 5/11/63 (300 bp) (4,189) BBB–/P Index CMBX NA BBB–/P 18,037 326,000 1/17/47 300 bp 6,785 BBB–/P Index CMBX NA BBB–/P 34,390 652,000 1/17/47 300 bp 11,885 BBB–/P Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 66 Absolute Return 500 Fund CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series B+/P $165,256 $216,748,000 12/20/20 500 bp $8,004,913 25 Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Absolute Return 500 Fund67 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $6,660,170 $3,623,451 $—­ Capital goods 20,630,056 590,277 —­ Communication services 7,258,559 5,089,238 —­ Conglomerates —­ 1,418,934 —­ Consumer cyclicals 33,794,077 7,689,689 —­ Consumer staples 31,282,112 6,463,373 —­ Energy 17,057,864 1,492,520 —­ Financials 47,510,070 23,287,248 —­ Health care 35,452,031 1,508,173 —­ Technology 48,661,856 9,656,369 —­ Transportation 5,421,819 3,784,972 —­ Utilities and power 8,245,258 4,678,506 —­ Total common stocks —­ Asset-backed securities —­ —­ 4,811,000 Commodity linked notes —­ 61,408,584 —­ Corporate bonds and notes —­ 62,062,512 —­ Foreign government and agency bonds and notes —­ 13,592,586 —­ Investment companies 56,954,317 —­ —­ Mortgage-backed securities —­ 114,055,470 9,382,700 Purchased options outstanding —­ 3,911,673 —­ Purchased swap options outstanding —­ 232,078 —­ Senior loans —­ 73,847,436 —­ U.S. government and agency mortgage obligations —­ 282,942,332 —­ Warrants —­ 11,649,452 —­ Short-term investments 334,338,228 36,390,559 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $422,180 $—­ Futures contracts (4,985,816) —­ —­ Written options outstanding —­ (422,682) —­ Written swap options outstanding —­ (995,474) —­ Forward premium swap option contracts —­ (22,663) —­ TBA sale commitments —­ (144,258,597) —­ Interest rate swap contracts —­ (1,720,122) —­ Total return swap contracts —­ 3,240,105 —­ Credit default contracts —­ 5,500,407 —­ Totals by level $—­ 68 Absolute Return 500 Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ Proceeds transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of from into out of as of in securities: 10/31/14 premiums gain/(loss) tion) # purchases sales Level 3† Level 3† 10/31/15 Asset-backed securities $—­ $—­ $—­ $—­ $4,811,000 $—­ $—­ $—­ $4,811,000 Mortgage- backed securities $—­ (246,411) —­ 22,250 9,311,783 —­ 295,078 —­ $9,382,700 Totals $— ­ $—­ $—­ $— ­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $22,250 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 69 Statement of assets and liabilities 10/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,061,521,260) $1,063,667,321 Affiliated issuers (identified cost $333,168,228) (Notes 1 and 5) 333,168,228 Cash 148,306 Foreign currency (cost $528,712) (Note 1) 424,642 Dividends, interest and other receivables 4,052,508 Receivable for shares of the fund sold 4,325,461 Receivable for investments sold 5,065,268 Receivable for sales of delayed delivery securities (Note 1) 52,726,891 Receivable for variation margin (Note 1) 1,462,216 Unrealized appreciation on forward premium swap option contracts (Note 1) 45,926 Unrealized appreciation on forward currency contracts (Note 1) 1,117,951 Unrealized appreciation on OTC swap contracts (Note 1) 18,711,637 Premium paid on OTC swap contracts (Note 1) 118,566 Prepaid assets 35,842 Total assets LIABILITIES Payable for investments purchased 7,140,989 Payable for purchases of delayed delivery securities (Note 1) 179,356,760 Payable for shares of the fund repurchased 868,265 Payable for compensation of Manager (Note 2) 558,423 Payable for custodian fees (Note 2) 68,539 Payable for investor servicing fees (Note 2) 225,185 Payable for Trustee compensation and expenses (Note 2) 89,531 Payable for administrative services (Note 2) 3,614 Payable for distribution fees (Note 2) 294,765 Payable for variation margin (Note 1) 524,297 Unrealized depreciation on OTC swap contracts (Note 1) 15,914,921 Premium received on OTC swap contracts (Note 1) 2,014,427 Unrealized depreciation on forward currency contracts (Note 1) 695,771 Unrealized depreciation on forward premium swap option contracts (Note 1) 68,589 Written options outstanding, at value (premiums $1,768,910) (Notes 1 and 3) 1,418,156 TBA sale commitments, at value (proceeds receivable $144,913,906) (Note 1) 144,258,597 Collateral on certain derivative contracts, at value (Note 1) 1,170,000 Other accrued expenses 237,440 Total liabilities Net assets (Continued on next page) 70 Absolute Return 500 Fund Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,070,742,537 Undistributed net investment income (Note 1) 36,493,994 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 14,407,651 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,518,312 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($399,301,048 divided by 34,560,990 shares) $11.55 Offering price per class A share (100/94.25 of $11.55)* $12.25 Net asset value and offering price per class B share ($33,624,493 divided by 2,953,542 shares)** $11.38 Net asset value and offering price per class C share ($211,594,437 divided by 18,619,327 shares)** $11.36 Net asset value and redemption price per class M share ($9,246,101 divided by 808,272 shares) $11.44 Offering price per class M share (100/96.50 of $11.44)* $11.85 Net asset value, offering price and redemption price per class R share ($590,596 divided by 51,694 shares) $11.42 Net asset value, offering price and redemption price per class R5 share ($11,310 divided by 972 shares)† $11.63 Net asset value, offering price and redemption price per class R6 share ($6,766,335 divided by 581,694 shares) $11.63 Net asset value, offering price and redemption price per class Y share ($469,028,174 divided by 40,417,674 shares) $11.60 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 71 Statement of operations Year ended 10/31/15 INVESTMENT INCOME Interest (net of foreign tax of $34) (including interest income of $302,727 from investments in affiliated issuers) (Note 5) $13,082,556 Dividends (net of foreign tax of $248,874) 8,146,249 Total investment income EXPENSES Compensation of Manager (Note 2) 6,544,570 Investor servicing fees (Note 2) 1,248,049 Custodian fees (Note 2) 154,377 Trustee compensation and expenses (Note 2) 45,442 Distribution fees (Note 2) 3,279,823 Administrative services (Note 2) 24,916 Other 490,231 Fees waived and reimbursed by Manager (Note 2) (191,104) Total expenses Expense reduction (Note 2) (19,441) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 24,882,193 Net realized gain on swap contracts (Note 1) 20,886,329 Net realized gain on futures contracts (Note 1) 9,367,756 Net realized gain on foreign currency transactions (Note 1) 6,780,936 Net realized loss on written options (Notes 1 and 3) (1,052,443) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (3,265,678) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (38,821,733) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 72Absolute Return 500 Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/15 Year ended 10/31/14 Operations: Net investment income $9,651,942 $10,122,939 Net realized gain on investments and foreign currency transactions 60,864,771 34,337,803 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (42,087,411) (13,653,181) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,087,169) (5,337,860) Class B (63,253) (284,328) Class C (396,314) (1,414,424) Class M (32,520) (67,167) Class R (46,438) (90,436) Class R5 (133) (182) Class R6 (56,130) (79,768) Class Y (3,514,058) (3,993,527) From net realized long-term gain on investments Class A (14,830,350) — Class B (1,566,157) — Class C (8,201,897) — Class M (314,962) — Class R (282,407) — Class R5 (480) — Class R6 (195,708) — Class Y (12,839,905) — Increase from capital share transactions (Note 4) 269,429,535 23,450,117 Total increase in net assets NET ASSETS Beginning of year 877,731,538 834,741,552 End of year (including undistributed net investment income of $36,493,994 and distributions in excess of net investment income of $11,071,217, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 73 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net asset Net realized From of expenses net investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ October 31, 2015­ $11.81­ .13­ .24­ .37­ (.11) (.52) $11.55­ 3.25­ $399,301­ 1.11­ 1.09­ 510­ e October 31, 2014­ 11.54­ .15­ .29­ .44­ (.17) —­ 11.81­ 3.88­ 345,053­ 1.10­ 1.32­ 309 ­ e October 31, 2013­ 11.33­ .20­ .08­ .28­ (.07) —­ 11.54­ 2.49­ 378,440­ 1.11­ 1.72­ 189 f October 31, 2012­ 10.89­ .18­ .59­ .77­ (.33) —­ 11.33­ 7.25­ 376,219­ 1.14­ 1.67­ 150 f October 31, 2011­ 10.93­ .29­ (.05) .24­ (.23) (.05) 10.89­ 2.21­ 411,424­ 1.16­ 2.68­ 144 f Class B­ October 31, 2015­ $11.64­ .04­ .24­ .28­ (.02) (.52) $11.38­ 2.49­ $33,624­ 1.86­ .33­ 510 ­ e October 31, 2014­ 11.38­ .07­ .28­ .35­ (.09) —­ 11.64­ 3.08­ 35,171­ 1.85­ .57­ 309 ­ e October 31, 2013­ 11.18­ .11­ .09­ .20­ —­ —­ —­ 11.38­ 1.79­ 37,351­ 1.86­ .97­ 189 f October 31, 2012­ 10.75­ .10­ .58­ .68­ (.25) —­ 11.18­ 6.47­ 37,009­ 1.89­ .91­ 150 f October 31, 2011­ 10.81­ .21­ (.05) .16­ (.17) (.05) 10.75­ 1.44­ 33,914­ 1.91­ 1.94­ 144 f Class C­ October 31, 2015­ $11.62­ .04­ .25­ .29­ (.03) (.52) $11.36­ 2.53­ $211,594­ 1.86­ .33­ 510 ­ e October 31, 2014­ 11.36­ .07­ .28­ .35­ (.09) —­ 11.62­ 3.08­ 183,688­ 1.85­ .57­ 309­ e October 31, 2013­ 11.17­ .11­ .08­ .19­ —­ —­ —­ 11.36­ 1.70­ 185,562­ 1.86­ .97­ 189 f October 31, 2012­ 10.74­ .10­ .58­ .68­ (.25) —­ 11.17­ 6.52­ 185,116­ 1.89­ .91­ 150 f October 31, 2011­ 10.80­ .21­ (.05) .16­ (.17) (.05) 10.74­ 1.45­ 184,129­ 1.91­ 1.91­ 144 f Class M­ October 31, 2015­ $11.70­ .07­ .24­ .31­ (.05) (.52) $11.44­ 2.78­ $9,246­ 1.61­ .58­ 510­ e October 31, 2014­ 11.43­ .09­ .29­ .38­ (.11) —­ 11.70­ 3.37­ 7,096­ 1.60­ .81­ 309­ e October 31, 2013­ 11.23­ .14­ .08­ .22­ (.02) —­ 11.43­ 1.95­ 7,029­ 1.61­ 1.22­ 189 f October 31, 2012­ 10.80­ .13­ .58­ .71­ (.28) —­ 11.23­ 6.72­ 7,554­ 1.64­ 1.16­ 150 f October 31, 2011­ 10.84­ .24­ (.05) .19­ (.18) (.05) 10.80­ 1.75­ 7,650­ 1.66­ 2.18­ 144 f Class R­ October 31, 2015­ $11.68­ .09­ .26­ .35­ (.09) (.52) $11.42­ 3.07­ $591­ 1.36­ .82­ 510 ­ e October 31, 2014­ 11.47­ .12­ .28­ .40­ (.19) —­ 11.68­ 3.52­ 6,271­ 1.35­ 1.06­ 309 ­ e October 31, 2013­ 11.26­ .16­ .10­ .26­ (.05) —­ 11.47­ 2.30­ 4,058­ 1.36­ 1.44­ 189 f October 31, 2012­ 10.83­ .15­ .58­ .73­ (.30) —­ 11.26­ 6.96­ 1,812­ 1.39­ 1.40­ 150 f October 31, 2011­ 10.88­ .26­ (.05) .21­ (.21) (.05) 10.83­ 1.95­ 1,432­ 1.41­ 2.41­ 144 f Class R5­ October 31, 2015­ $11.89­ .16­ .25­ .41­ (.15) (.52) $11.63­ 3.54­ $11­ .86­ 1.33­ 510­ e October 31, 2014­ 11.62­ .19­ .28­ .47­ (.20) —­ 11.89­ 4.12­ 11­ .84­ 1.59­ 309­ e October 31, 2013­ 11.38­ .23­ .09­ .32­ (.08) —­ 11.62­ 2.84­ 10­ .86­ 1.97­ 189 f October 31, 2012† 11.16­ .07­ .15­ .22­ —­ —­ —­ 11.38­ * 10­ .29* .60* 150 f Class R6­ October 31, 2015­ $11.89­ .16­ .25­ .41­ (.15) (.52) $11.63­ 3.59­ $6,766­ .80­ 1.41­ 510 ­ e October 31, 2014­ 11.62­ .19­ .29­ .48­ (.21) —­ 11.89­ 4.23­ 4,288­ .79­ 1.63­ 309 ­ e October 31, 2013­ 11.38­ .21­ g .12­ .33­ (.09) —­ 11.62­ 2.88­ 4,411­ .80­ 1.80­ g 189 f October 31, 2012† 11.16­ .07­ .15­ .22­ —­ —­ —­ 11.38­ * 10­ .28* .62* 150 f Class Y­ October 31, 2015­ $11.86­ .16­ .24­ .40­ (.14) (.52) $11.60­ 3.54­ $469,028­ .86­ 1.34­ 510­ e October 31, 2014­ 11.60­ .18­ .29­ .47­ (.21) —­ 11.86­ 4.07­ 296,153­ .85­ 1.55­ 309­ e October 31, 2013­ 11.38­ .23­ .09­ .32­ (.10) —­ 11.60­ 2.83­ 217,880­ .86­ 1.98­ 189 f October 31, 2012­ 10.94­ .21­ .58­ .79­ (.35) —­ 11.38­ 7.48­ 220,855­ .89­ 1.91­ 150 f October 31, 2011­ 10.97­ .32­ (.05) .27­ (.25) (.05) 10.94­ 2.49­ 189,594­ .91­ 2.93­ 144 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 74Absolute Return 500 Fund Absolute Return 500 Fund 75 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/15 10/31/14 10/31/13 10/31/12 10/31/11 Class A 0.02% 0.02% 0.02% 0.09% 0.12% Class B 0.02 0.02 0.02 0.09 0.12 Class C 0.02 0.02 0.02 0.09 0.12 Class M 0.02 0.02 0.02 0.09 0.12 Class R 0.02 0.02 0.02 0.09 0.12 Class R5 0.01 — 0.03 0.02 — Class R6 — Class Y 0.02 0.02 0.02 0.09 0.12 e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 415% October 31, 2012 454 October 31, 2011 341 g The net investment income ratio and per share amount shown for the period ending April 30, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 76 Absolute Return 500 Fund Notes to financial statements 10/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2014 through October 31, 2015. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Effective November 1, 2015, ClassM shares will no longer pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Absolute Return 500 Fund77 Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over 78Absolute Return 500 Fund a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned and to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums Absolute Return 500 Fund79 is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 80 Absolute Return 500 Fund OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Absolute Return 500 Fund 81 TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,786,862 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,751,756 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $8,892,873 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment 82Absolute Return 500 Fund policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, unrealized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $45,109,284 to decrease distributions in excess of net investment income, $13,968 to increase paid-in capital and $45,123,252 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $38,134,839 Unrealized depreciation (37,235,037) Net unrealized appreciation 899,802 Undistributed ordinary income 47,647,997 Undistributed long-term gain 10,271,872 Cost for federal income tax purposes $1,395,934,171 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Absolute Return 500 Fund 83 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.20%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.717% of the fund’s average net assets before a decrease of $383,294 (0.040% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to limit the fund’s total expenses through February 28, 2017, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $191,104 as a result of this limit. Effective November 1, 2015, Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through February 28, 2017, to the extent that the total expenses of the fund (before any applicable performance-based upward or downward adjustments to the fund’s management fee and excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investor servicing fees, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.77% of the fund’s average net assets. Putnam Management has also contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 84 Absolute Return 500 Fund The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $474,041 ClassR5 13 ClassB 45,043 ClassR6 2,479 ClassC 250,711 ClassY 457,778 ClassM 10,202 Total ClassR 7,782 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,283 under the expense offset arrangements and by $16,158 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $691, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, Absolute Return 500 Fund 85 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $912,984 ClassM 58,943 ClassB 346,876 ClassR 29,879 ClassC 1,931,141 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $133,234 and $2,898 from the sale of classA and classM shares, respectively, and received $15,155 and $5,365 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $145 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $4,064,928,948 $3,739,809,050 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $78,278,700 $1,585,565 $58,947,222 $587,998 Options opened 613,307,850 3,587,299 187,228,959 6,784,589 Options exercised (68,608,950) (663,859) — — Options expired (110,857,425) (709,747) (87,283,835) (3,766,415) Options closed (304,756,900) (2,270,818) (150,201,273) (3,365,702) Written options outstanding at the end of the reporting period $207,363,275 $1,528,440 $8,691,073 $240,470 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/15 Year ended 10/31/14 ClassA Shares Amount Shares Amount Shares sold 12,570,592 $144,943,375 8,412,647 $97,987,650 Shares issued in connection with reinvestment of distributions 1,471,688 16,688,940 425,708 4,878,610 14,042,280 161,632,315 8,838,355 102,866,260 Shares repurchased (8,703,999) (100,636,511) (12,406,709) (144,652,478) Net increase (decrease) 86Absolute Return 500 Fund Year ended 10/31/15 Year ended 10/31/14 ClassB Shares Amount Shares Amount Shares sold 244,936 $2,795,825 223,553 $2,573,791 Shares issued in connection with reinvestment of distributions 136,386 1,534,338 23,433 266,437 381,322 4,330,163 246,986 2,840,228 Shares repurchased (449,199) (5,128,730) (507,752) (5,849,110) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassC Shares Amount Shares Amount Shares sold 5,483,523 $62,387,590 3,006,059 $34,575,796 Shares issued in connection with reinvestment of distributions 697,593 7,833,969 111,751 1,268,369 6,181,116 70,221,559 3,117,810 35,844,165 Shares repurchased (3,362,970) (38,352,078) (3,644,479) (41,890,972) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassM Shares Amount Shares Amount Shares sold 238,446 $2,726,625 79,210 $915,663 Shares issued in connection with reinvestment of distributions 30,733 346,671 5,854 66,740 269,179 3,073,296 85,064 982,403 Shares repurchased (67,498) (773,945) (93,315) (1,077,658) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassR Shares Amount Shares Amount Shares sold 189,917 $2,171,478 289,596 $3,334,757 Shares issued in connection with reinvestment of distributions 29,257 328,844 7,961 90,436 219,174 2,500,322 297,557 3,425,193 Shares repurchased (704,187) (7,984,337) (114,798) (1,322,717) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 54 613 16 182 54 613 16 182 Shares repurchased — Net increase 54 16 Absolute Return 500 Fund 87 Year ended 10/31/15 Year ended 10/31/14 ClassR6 Shares Amount Shares Amount Shares sold 277,207 $3,227,787 61,308 $714,894 Shares issued in connection with reinvestment of distributions 22,110 251,838 6,930 79,768 299,317 3,479,625 68,238 794,662 Shares repurchased (78,305) (912,262) (87,060) (1,018,694) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassY Shares Amount Shares Amount Shares sold 28,341,612 $327,498,448 13,607,214 $159,362,963 Shares issued in connection with reinvestment of distributions 1,071,840 12,186,823 263,028 3,022,190 29,413,452 339,685,271 13,870,242 162,385,153 Shares repurchased (13,962,042) (161,705,766) (7,692,889) (89,876,500) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 972 100% $11,310 ClassR6 974 0.2 11,328 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $123,753,001 $183,843,708 $197,560,985 $103,710 $110,035,724 Putnam Short Term Investment Fund* 169,100,073 215,399,662 161,367,231 199,017 223,132,504 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 88Absolute Return 500 Fund Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,000,000 Purchased TBA commitment option contracts (contract amount) $21,800,000 Purchased swap option contracts (contract amount) $121,700,000 Written equity option contracts (contract amount) (Note 3) $910,000 Written TBA commitment option contracts (contract amount) (Note 3) $32,400,000 Written swap option contracts (contract amount) (Note 3) $121,400,000 Futures contracts (number of contracts) 3,000 Forward currency contracts (contract amount) $202,700,000 Centrally cleared interest rate swap contracts (notional) $452,100,000 OTC total return swap contracts (notional) $1,153,400,000 OTC credit default contracts (notional) $67,900,000 Centrally cleared credit default contracts (notional) $99,500,000 Warrants (number of warrants) 1,600,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $7,946,704* Payables $2,446,297 Foreign exchange contracts Receivables 1,117,951 Payables 695,771 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 35,958,646* depreciation 23,035,372* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 1,550,876* depreciation 3,587,599* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Absolute Return 500 Fund 89 The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(7,172,923) $(7,172,923) Foreign exchange contracts — — — 6,654,420 — 6,654,420 Equity contracts (322,306) (5,521,167) 1,963,549 — 34,277,068 30,397,144 Interest rate contracts — (924,752) 7,404,207 — (6,217,816) 261,639 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $7,242,763 $7,242,763 Foreign exchange contracts — — — (2,672,135) — (2,672,135) Equity contracts (786,949) (691,393) (7,250,545) — (8,407,102) (17,135,989) Interest rate contracts — 446,305 1,478,857 — 701,677 2,626,839 Total 90Absolute Return 500 Fund This page left blank intentionally. Absolute Return 500 Fund91 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $317,234 $— $— $— $— $— $— $— $— $— $— $— $— $317,234 OTC Total return swap contracts* # 11,350,244 75,901 — 1,879,628 28,451 1,940,105 729,170 — 834,212 — 1,674,805 — 18,512,516 OTC Credit default contracts* # — 52,379 — 42,036 — — 12,632 — 107,047 Centrally cleared credit default contracts § — — 258,264 — 258,264 Futures contracts § — 886,718 — 886,718 Forward currency contracts # 99,947 128,969 — 174,565 141,227 60,612 51,537 22,412 155,733 — — 112,149 86,598 — 84,202 1,117,951 Forward premium swap option contracts # 9,920 — — 683 — 35,323 — 45,926 Purchased swap options** # 126 — — 3,125 15,840 — 133,893 — 79,094 — 232,078 Purchased options** # — — — 2,251,463 — 1,660,210 — 3,911,673 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 281,663 — 281,663 OTC Total return swap contracts* # 11,034,261 44,187 — 2,666,713 4,270 1,230,329 289,549 — 3,102 — 15,272,411 OTC Credit default contracts* # 10,449 51,130 — — 1,635,526 — 715,435 — — 33,757 — 2,446,297 Centrally cleared credit default contracts § — Futures contracts § — 242,634 — 242,634 Forward currency contracts # 73,136 75,031 — 35,285 34,595 71,337 53,649 51,652 81,388 — — 58,896 51,785 44,148 64,869 695,771 Forward premium swap option contracts # 15,412 — — 2,135 — 51,042 — 68,589 Written swap options # 341 — — 1,838 16,709 — 146,191 — 830,395 — 995,474 Written options # — — — 326,910 — 95,772 — 422,682 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $326,638 $— $— $(3,478,157) $(1,453,203) $540,000 $2,212,526 $— $(3,648,659) $— $— $— $— $574,336 $— Net amount $— $34,522 $293,835 $4,754,740 $— $159,051 $(2,460,714) $(29,240) $5,351,532 $(21,125) $644,084 $53,253 $34,813 $1,056,321 $19,333 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 92 Absolute Return 500 Fund Absolute Return 500 Fund 93 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $11,755,682 as a capital gain dividend with respect to the taxable year ended October 31, 2015, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 8.19% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 10.66%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 94 Absolute Return 500 Fund About the Trustees Independent Trustees Absolute Return 500 Fund 95 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 96Absolute Return 500 Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Robert T. Burns (Born 1961) Director of Accounting & Control Services, Vice President and Chief Legal Officer Putnam Investments and Putnam Management Since 2011 General Counsel, Putnam Investments, Putnam James P. Pappas (Born 1953) Management, and Putnam Retail Management Vice President Since 2004 Robert R. Leveille (Born 1969) Director of Trustee Relations, Vice President and Chief Compliance Officer Putnam Investments and Putnam Management Since 2007 Chief Compliance Officer, Putnam Investments, Mark C. Trenchard (Born 1962) Putnam Management, and Putnam Retail Vice President and BSA Compliance Officer Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Absolute Return 500 Fund 97 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 98 Absolute Return 500 Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Absolute Return 500 Fund 99 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 100 Absolute Return 500 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Investment Sub-Advisor George Putnam, III and Assistant Treasurer The Putnam Advisory Robert L. Reynolds Company, LLC W. Thomas Stephens Susan G. Malloy One Post Office Square Vice President and Boston, MA 02109 Officers Assistant Treasurer Robert L. Reynolds Marketing Services President James P. Pappas Putnam Retail Management Vice President One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Mark C. Trenchard Principal Executive Officer, and Vice President and Custodian Compliance Liaison BSA Compliance Officer State Street Bank and Trust Company Steven D. Krichmar Nancy E. Florek Vice President and Vice President, Director of Legal Counsel Principal Financial Officer Proxy Voting and Corporate Ropes & Gray LLP Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Independent Registered Vice President and Public Accounting Firm Chief Legal Officer PricewaterhouseCoopers LLP This report is for the information of shareholders of Putnam Absolute Return 500 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2015	$116,781	$ — $15,333	$ — October 31, 2014	$113,562	$ — $15,529	$ — For the fiscal years ended October 31, 2015 and October 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $876,320 and $591,703 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
